 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDHendrickson Bros., Inc and Steven Smith andCharles Curd. Cases 29-CA-8479 and 29-CA-966828 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 2 November 1983 Administrative Law JudgeStanley N Ohlbaum issued the attached decisionThe Respondent and the Charging Party filed ex-ceptions and supporting briefs, and the GeneralCounsel filed cross-exceptions and a supportingbrief The Charging Party and the General Counselfiled answering briefs to the Respondent's excep-tionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 as modified1 The judge found that the Respondent violatedSection 8(a)(1) of the Act by discharging employ-ees Charles Curd and John Kuebler because oftheir protected concerted activity in protesting theRespondent's working conditions As more fullyset forth in his decision, the judge found that bothemployees became ill and left the jobsite 20 April1982, that their leaving work was not a strike pro-hibited by the no-strike provision in the parties'collective-bargaining agreement, and that the Re-spondent's alleged reason for discharging them waspretextualThe judge rejected the Respondent's contention,renewed in its exceptions, that the dischargesshould be deferred to contractual arbitration Hereasoned that neither the employees nor the Union,Teamsters Local 282, elected to use that forum,and that the Respondent made no effort to compelarbitration We agree with the judge that deferralis inappropriate, but only for the following reasonsIn United Technologies Corp, 268 NLRB 557(1984), the Board held that cases alleging violationsI The Respondent has excepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cm 1951)We have carefully examined the record and find no basis for reversingthe findings2 The General Counsel has excepted to the judge's reliance, in secITI3,2, par 4 of his decision, on Nassau & Suffolk Contractors' Assn, 118NLRB 174 (1957), as it bears on the relationship between the Respondentand Teamsters Local 282 That case involved a union other than Local282, and we therefore agree that the judge's reliance on it is misplacedof Section 8(a)(1) and (3) and Section 8(b)(1)(A)and (2) of the Act are subject to deferral to arbitra-tion We shall not, however, defer Curd's andKuebler's discharges, because deferral would in-volve representation by Teamsters Local 282, aunion whose interest is clearly inimical to the dis-chargees Further, the Respondent's own interestconflicts with Curd's and Kuebler's in ways that gowell beyond the immediate discharge issue 3Although the Respondent and the Union werewilling to arbitrate the discharges, Curd andKuebler declined the Union's offer to representthem because, as the judge found, they distrustedthe Union and doubted whether it would properlyrepresent them in an arbitration proceeding Thejudge documented at considerable length the long-standing animosity between Local 282 representa-tives and the employees, and we need not recountit here We note, however, that Curd and Kueblerengaged in extensive efforts to oust Local 282'sleadership and participated in various unwelcomechallenges to the Local's administration of the col-lective-bargaining agreement In Frank MascahConstruction, 251 NLRB 219 (1980), enfd mem111 LRRM 2423, 95 LC If 13,919 (2d Cir 1982),the Board found that Local 282 committed numer-ous unfair labor practices against Curd and Kueblerin reprisal for their exercise of Section 7 rights andtheir filing charges with the Board, including caus-ing their discharges, refusing to refer them to jobassignments, preferring fraudulent intraunioncharges against them, and refusing to process theirgrievancesThe Respondent's hostility toward Curd andKuebler is also fully detailed in the judge's deci-sion He found that the Respondent's officials, in-cluding Foreman Brown and Executive Vice Presi-dent Farley, openly resented and resisted their vig-orous attempts to enforce the contract and improveworking conditions Given this background, inwhich both parties to the contract are plainly op-posed to the employees' interests, we conclude thatdeferral to arbitration is inappropriate The Boardaddressed a similar situation in Kansas Meat Pack-ers, 198 NLRB 543, 544 (1972), stating as follows[W]e conclude that it would be repugnant tothe purposes of the Act to defer to arbitrationin this case as to do so would relegate theCharging Parties to an arbitral process author-ized, administered, and invoked entirely byparties hostile to their interests [Footnoteomitted ]3 Member Zimmerman agrees, based on his dissent in United Technologles, that deferral is not appropriate272 NLRB No 74 HENDRICKSON BROS , INC439We turn next to the merits of the dischargesThe judge found Curd and Kuebler complained toForeman Brown 20 April 1982 that because theRespondent was not watering the roads at its land-fill project, the thick dust impaired visibility andbreathing They had voiced similar complaintsabout the dust previously Brown took no actionCurd and Kuebler worked throughout the morn-ing, broke for lunch, and resumed work until short-ly after 1 p m, when Kuebler told Brown he couldno longer continue working and had to see adoctor Brown instructed him to park his truck andmark the time on his work manifest Kuebler ex-plained to Curd that he was ill, Curd replied thathe was also suffering from the dust Curd parkedhis truck Kuebler telephoned a physician to makean appointment, then telephoned the union businessagent to explain why they were leaving the jobsiteBoth employees returned to Brown Curd toldBrown he could hardly breathe, the dust wasmaking him sick, and he had to go home Brownsaid he could go but that he should note the timein his manifest Curd and Kuebler gave their mani-fests to Brown and drove off together to seek med-ical attention They confirmed in their manifeststhey were leaving because of the thick dust at thejobsite 4 Shortly thereafter Curd and Kuebler re-ceived telegrams from the Respondent telling themthey had been firedThat afternoon, according to his testimony, Ex-ecutive Vice President Farley decided to dischargeCurd and Kuebler after Brown told him they hadcomplained about the dust and other job condi-tions, and then left work without permissionFarley testified that he discharged them for leavingwithout permission, jeopardizing the Respondent'scontract with the Town of North Hempstead, andreducing the day's production Although Farleyknew that the town's watering truck had brokendown at the jobsite, he considered Curd's andKuebler's reason for leaving unacceptable Farleyrefused to speak with Curd or Kuebler after he dis-charged themThe Respondent provided Curd and Kueblerwith only one reason for the discharge, leavingwork without authorization, but the judge foundbased on consistent record evidence that Brownpermitted them to leave The judge also found thatthe Respondent had no rule prohibiting employees4 The record establishes that they left with Brown's permission Bulldozer operator Prelusky testified he heard Brown telling Curd to park histruck and note the time in his manifest Brown's job chary shows that heinstructed both Curd and Kuebler to park their trucks and mark theirmanifest with the time they parked them Executive Vice PresidentFarley admitted that Brown had authority to excuse drivers from work,and that drivers needing medical assistance would have reason to leaveCurd and Kuebler testified that they obtained Brown s permission toleavefrom leaving work because of illness, and thatother employees had done so on past occasionswithout incident The Respondent's contention thatCurd's and Kuebler's leaving the job violated thecollective-bargaining agreement's no-strike clause isentirely without merit 5We agree with the judge's conclusion that theRespondent discharged Curd and Kuebler in repris-al for their protected concerted activities, namelytheir complaints about working conditions at theRespondent's landfill project Farley admitted thathe arrived at his decision to discharge them whenhe heard from Brown that they had been complain-ing about the dust and the lack of a functioningwater truck at the jobsite, and the judge rejectedFarley's explanation that they left without authori-zation We find that Curd and Kuebler acted con-certedly in protesting the Respondent's workingconditions on 20 April 1982, that the Respondentknew their conduct was concerted, that their pro-tests concerned fundamental conditions of employ-ment protected by the Act, and that the Respond-ent's decision to discharge them resulted directlyfrom their concerted action and not from allegedlyleaving work without authorization 62 We agree with the judge, for the reasonsstated in his decision, that the Respondent dis-charged employee Steven K Smith in violation ofSection 8(a)(3) and (1) of the Act We also agreethat the judge properly refused to defer to an arbi-tration award upholding Smith's discharge, butonly for the reasons we discussIn Olin Corp ,7 the Board set forth the followingtest for deferral to arbitration awardsWe would find that an arbitrator has adequate-ly considered the unfair labor practice if (1)the contractual issue is factually parallel to theunfair labor practice issue, and (2) the arbitra-tor was presented generally with the facts rele-vant to resolving the unfair labor practice[Footnote omitted ]The Respondent allegedly discharged Smith fordisobeying orders to drive his truck to the Nassaujobsite on 13 November 1980 The arbitrator re-ceived and considered evidence bearing on thisnarrow factual question, including whether Smith5 For this reason, we find It unnecessary to pass on the judge's findingthat Curd's and Kuebler's departure from work was Independently Just'fled under Sec 502 of the Act6 See Meyers Industries, 268 NLRB 493, 494 (1984) Member Zimmer-man agrees that the Respondent violated Sec 8(a)(1), but finds it unnecessary to apply his dissenting opinion in Meyers Industries, because theemployees here were engaged in actual concerted activities7 268 NLRB 573, 574 (1984) Member Zimmerman dissented in Olin,but agrees that the arbitrator did not pass on the unfair labor practiceIssue 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplied with alleged orders from the Respond-ent's foremen 13 November, whether he worked afull 8-hour shift on that day, and whether he cor-rectly marked his job manifest It is undisputed thatthe parties presented no evidence concerning whatthe judge found to be the actual reasons for Smith'sdischarge, including his grievance filing, criticismof the parties' joint administration of the collective-bargaining agreement, and related internal unionactivities Accordingly, it is evident that the arbi-trator was not generally presented with the factsrelating to resolving the unfair labor practice issueas Olin mandates3 In the remedy section of his decision, thejudge formulated a make-whole remedy requiringthat the Respondent reimburse the discriminateesfor any income tax losses they might incur as aresult of their receiving backpay in a one-time pay-ment The judge predicated his recommendation onthe assumption that lump sum reimbursement mayforce the discnminatees into a higher tax bracketthan they would otherwise have occupied but fortheir unlawful discharges Such a remedial provi-sion, however, is contrary to settled Board policy,8and we shall delete it from our Amended RemedyCONCLUSIONS OF LAW1 By discharging employees Charles Curd andJohn Kuebler 20 April 1982 because of their pro-tected concerted activities in protesting workingconditions, the Respondent has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(1) and Section 2(6) and (7)of the Act2 By discharging employee Steven K Smith 14November 1980 because of his protected concertedactivities, including internal union activities, theRespondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the ActAMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe shall, inter aim, order the Respondent tooffer Charles Curd, John Kuebler, and Steven KSmith immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-8 See Secs 10648-10649 of the Board s Casehandling Manual (PartThree•Compliance Proceedings) Laborers Local 282 (Austin Go), 271NLRB 878 (1984)viously enjoyed, and make them whole for any lossof earnings they may have suffered as a result ofthe discrimination against them Backpay shall becomputed as prescribed in F W Woolworth Co, 90NLRB 289 (1950), plus interest as computed inFlorida Steel Corp, 231 NLRB 651 (1977) See gen-erally Isis Plumbing Co, 138 NLRB 716 (1962) Weshall also order the Respondent to remove from itsfiles any reference to the unlawful discharges andnotify the employees in writing that it has done soand that the discharges will not be used againstthem in any wayORDERThe National Labor Relations Board orders thatthe Respondent, Hendrickson Bros, Inc , ValleyStream, New York, its officers, agents, successors,and assigns, shall1 Cease and desist from(a)Discharging or otherwise discriminatingagainst any employee for engaging in protectedconcerted activity, including activity protestingworking conditions, seeking enforcement of collec-tive-bargaining agreements, and internal union ac-tivity(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer Charles Curd, John Kuebler, andSteven K Smith immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed, and make themwhole for any loss of earnings and other benefitssuffered as a result of the discrimination againstthem, in the manner set forth in the remedy sectionof the decision(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its Town of North Hempstead jobsitein Roslyn, New York, and its Valley Stream, NewYork place of business, copies of the attached HENDRICKSON BROS , INC441IAnotice marked "Appendix B "9 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 29, after being signed by the Re-spondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply9 If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading "Posted by Order of the National Labor Relations Board shall read 'Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discharge or otherwise discrimi-nate against any of you for engaging in protectedconcerted activities, including protesting workingconditions, seeking enforcement of the collective-bargaining agreement, and internal union activityWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Charles Curd, John Kuebler, andSteven K Smith immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other ben-efits resulting from their discharge, less any net in-terim earnings, plus interestWE WILL notify each of them that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any wayHENDRICKSON BROS , INCDECISIONPRELIMINARY STATEMENT, ISSUESSTANLEY N OHLBAUM, Administrative Law JudgeThis consolidated proceeding' under the National LaborRelations Act (Act), was litigated before me in Brook-lyn, New York, with all parties participating throughcounsel and afforded full opportunity to present evidenceand contentions, on 23 trial days ranging from November15, 1982, to June 22, 1983, when all sides finally restedThereafter, following several unopposed time extensionsat request of counsel, briefs were received on September12, 1983 The trial record encompasses 3048 pages oftranscript and 1220 of exhibits plus a visualized televisionprogram, and posttrial briefs consisting of an additional211 pages, or 4479 written pages in all, to say nothing ofinterlocutory motions The entire record and briefs havebeen carefully considered (Only such exhibits as werereceived in evidence have been considered )The basic issues presented are whether RespondentEmployer violated Section 8(a)(3) and (1) of the Actthrough its discharge of its employees Charles Curd,John W Kuebler, and Steven K SmithOn the entire record and my observation of the testi-monial demeanor of the witnesses, I make the followingFINDINGS AND CONCLUSIONSI PARTIES, JURISDICTIONAt all material times, Respondent, a New York corpo-ration with principal office and place of business inValley Stream and a jobsite at the Town of NorthHempstead landfill in Roslyn, Long Island, New York,has been and is engaged in providing heavy constructionand related services In that business, during each of therepresentative years immediately preceding issuance ofeach of the complaints, Respondent purchased andcaused to be transported and delivered to its ValleyStream premises machinery, trucks, sand, gravel, andother goods and materials valued in excess of $50,000, di-rectly in interstate commerce from other States Duringeach of the same periods, in that business, Respondentalso performed heavy construction services valued inexcess of $50,000, for other New York State entities andenterprises, including the Town of North Hempstead,which annually receives there, directly in interstate com-merce from places outside of New York State, goods andmaterials valued in excess of $50,000I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and that,at all of those times, Local 282, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Teamsters Local 282) has been andis a labor organization as defined in Section 2(5) of theAct' Case 29-CA-9668 Complaint issued on May 26, growing out ofcharge filed Apnl 23, 1982 Case 29-CA-8479 Complaint issued onAugust 31, 1982, growing out of charge filed December 1, 1980 On November 12 1982, the cases were consolidated for trial 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDII ALLEGED UNFAIR LABOR PRACTICESA IntroductionThis case involves Respondent's discharge of threeemployees•Charles Curd, John William Kuebler, andSteven K Smith Since the discharge of Curd andKuebler occurred at the same time as a result of thesame incident, they will be considered separately fromthat of Smith, which occurred at a different time and in-volved a different episode However, the descriptivebackground which follows is common to all three dis-chargesB Background1 Business and organization of RespondentEmployerFormed over 50 years ago, Respondent is engaged inextensive general contracting heavy construction oper-ations (highways, sewers, etc ) in Long Island, NewYork In those operations on an average 1981 day, Re-spondent employed 35 drivers of trucks and associatedequipment, 150-200 laborers, and 100-125 operating en-gineers Except for office administrative staff, all of Re-spondent's employees are unionized•the drivers underTeamsters Local 282The following is a listing of some names in Respond-ent's hierarchy who figured in events to be describedNameCapacity in RespondentCharles BrownLabor foreman at PortWashington landfill project(at which Curd andKuebler were discharged)Antonio DaSilvaLabor foremanJoseph H (Joe)Executive Vice President (inFarleyoverall charge of alloperations)Frank Henry Farwell TimekeeperAnthony GrazianoAsphalt foremanGeorge GreenwoodAsphalt foreman at Islip"Joint Venture" projectMilton Hendrickson 2 PresidentJohn C Hendrickson2 Secretary/TreasurerJohn F Hendrickson Job Manager at Islip sewer(son of John C and(Nassau) jobsitecousin of Milton)Arthur NelsonRason Asphalt Co (BroadHendrickson 2Hollow, Farmingdale,L I) Plant ManagerArthur Nelson (Skip) Rason Asphalt Co 3Hendrickson, JrMaintenance Engineer at"Broad Hollow,"Farmingdale, L IRicky Lorett 2Job Superintendent ofMerrick project, asphalt2 Did not testify3 Rason Asphalt Co Fabncates asphalt Milton Hendnckson, presidentof Respondent, is also president and a principal of Rason Many of Respondent s trucks are stabled at Rason $ Farmingdale (Long Island) locationforeman thereRichard Lutjin2Job Superintendent of Islip"Joint Venture" project (atwhich Smith wasdischarged)Eugene G Mallin Rason Asphalt Co 3Superintendent atMelville, L IDick MatthewsWeighmaster atFarmingdale, L IJohn Merman 2Job Superintendent atLevittown sewerproject ("L-1")Joseph Nicolosi2Vice President incharge of all fieldoperationsFrederick JosephJob Superintendent(1978 at Islip)_Laverne J (Jack)Job SuperintendentNorton(1978 at Bethpage)John J ParrNicolosi's assistant andFarley's "legman"John Trial†Labor foreman at Islip"Joint Venture" projectThe following persons in the union hierarchy figure inevents to be describedMichael P BourgalBusiness AgentJames Gesualdi2Business AgentEd Silvera2Business AgentPaul Gattus4StewardThe three employees whose discharges are here inquestion (Curd, Kuebler, and Smith) were rank-and-filetruckdrivers, members of Teamsters Local 282 (as theyhad to be under the collective agreement between Re-spondent and that Union)2 Respondent Employer's relationship withTeamsters Local 282Respondent has for 20 or more years had a collective-bargaining relationship with Teamsters Local 282, re-newed triennially, reflected in two separate collectiveagreements, one known as the "asphalt contract" (G CExh 2A) and the other as the "heavy construction andexcavating contract" (G C Exh 2B) 5 These are appar-4 Designated and appointed by Union Business Agents Bourgal andGesualdi Gattus, who does no physical work, is paid by Respondent at ahigher rate than its dnvers, and is furnished by Respondent with a cornpany van which he drives around from jobsite to jobsite He also plays arole in the daily "shapes and job assignments of drivers, as well as intheir complaints5 The reason for having two separate contracts, as explained by Respondent s executive vice president Joseph 11 Farley, is that in past yearsprime contractors did only excavation work, and that asphalt work in-volves more costly features and is higher paid (perhaps as much as $11per day or $55 per week) Under the two contracts, drivers (i e, Team-sters Local 282 members) were paid at two different rates, dependent onwhether they worked on excavation or on asphalt•so that the samechrver could be paid at two different rates depending on the kind of workdone on the particular day (or part of the day, possibly) The technicallyspecified workday also differed under the two contracts, it being 8 a m •Continued HENDRICKSON BROS, INC443ently negotiated through Nassau-Suffolk (New York)Contractors Association, consisting of some 200 memberscomprising most of the construction contractors in thearea and of which Respondent's former principal ArthurHendrickson was a founderTeamsters Local 282, which supplies the drivers andother workers to the Long Island building contractorsunder these collective agreements, thus has for long en-joyed and continues to enjoy a most substantial and pre-sumably lucrative and exclusive labor-pool supply ar-rangement with this large employer group by virtue ofwhat has become these historically renewing collectiveagreementsTeamsters Local 282 Business Agent Michael P Bour-gal testified here that notwithstanding the fact that therehave been hundreds of complaints or grievances by em-ployees under these contracts, he has never filed a chargebefore the national or state labor relations board onbehalf of any employee, regarding a discharge or other-wise (He also testified that•notwithstanding the sub-stantial number, character, and continuing nature of Re-spondent's employees/Local 282 members' complaintsregarding working conditions at Respondent's PortWashington landfill project, infra, sec II,B,6 and secII,C,1•he never visited that project prior t to the dis-charge of Curd and Kuebler on April 20, 1982, nor, ac-cording to Bourgal, did the other Union Business AgentGesualdi, either )Insight into the past history of the long and close rela-tionship between Respondent Hendrickson and Team-sters Local 282 (through Nassau and Suffolk ContractorsAssociation) may be gleaned from Nassau & Suffolk Con-tractors' Assn , 118 NLRB 174 (1957) (See also G CExhs 30, 32[1]-[1], and C P Exhs 1 [b]-[j] and 2[a]-[c] )3 Nature and extent of protected concertedactivities of discharged employeesThere is no doubt whatsoever that the three dis-charged employees have an extensive history of involve-ment in a variety of concerted activities within the Act'sprotection It would serve no necessary purpose torehash in detail the circumstances of the far-ranging con-certed activities of Curd, Kuebler, and Smith over theyears antedating their discharges here under consider-ation Much of the record is replete with a description ofthose activities, explored and recounted in exhaustivedetail at the trial, including their employer's, that is Re-spondent's, knowledge thereof and reactions thereto Thenature and extent of those activities•protected under theAct•and of Respondent's reactions may be gleanedfrom Figure I 6 It is at any rate clear that from Respond-ent's viewpoint those activities were nettlesome4 30 p m with a half hour lunch under the "excavation" contract but 8a m •5 p m with an hour lunch under the "asphalt' contract The bifurcated pay/hours system formed, as will be shown, one of the matters ofconcern by the three discharged employees and to which they addressedtheir conjoined efforts, successfully, to achieve a single rate of pay for alldrivers (sec II,B,3, Infra), thereby bringing Respondent s pay rates in linewith those of other employers6 Omitted from publicationAs a result of proceedings instituted by Curd and/orKuebler against Teamsters Local 282 (Frank MascahConstruction, 251 NLRB 219 (1980), enfd 697 F 2d 294(2d Cir 1982)),7 in 1980 the Teamsters Local 282 job as-signment shape list was required to be reformed and pro-visions of the collective agreement were required to beenforced Also Teamsters Local 282 was restrained from"bringing false and fraudulent charges against its mem-bers and expelling or suspending them," and a far-rang-ing order was issued against that union (and secondarilyagainst various employers)4 The organization known as "FORE"The disenchantment of some of Respondent's employ-ees, spearheaded by Kuebler, Curd, and Smith, withtheir mandatorys union representation and its lenient en-forcement or nonenforcement of its contractual provi-sions with Respondent, and their dissatisfaction with thatUnion's allegedly loose concern for their interests andneeds in their employment relationship with Respondent,led them to try to oust that Union's leadership Those at-tempts proved abortive Mechanisms utilized by them intheir continuing efforts to expose what they regarded asthat Union's nonfeasance and misfeasance toward themtook various forms•election challenges, Board charges,and proceedings (referred to above), complaints to theU S Department of Labor, lawsuits in the courts (to re-strain proposed union investment of membership trustfunds in a Nevada gambling enterprise (C P Exh 1(e),pp 4-5 and C P Exh 1(g), pp 3-4)), and in relation toan allegedly unauthorized or improper $1,600,000 loanby Teamsters Local 282 to a DesPlaines (suburb of Chi-cago), Illinois bank (C P Exh 1(j)), testimony at Con-gressional hearings, formation/leadership/officership ofan organization known as "Fear of Reprisal Ends"(FORE), and considerable publicity 97 That Board proceeding is officially noticed Respondent's objectionto taking official notice thereof is denied Cf e g Seine & Line Fishermen's Union, 136 NLRB 1 3 fn 4 (1962) enfd 374 F 2d 974 (9th Cir1967), cert denied 389 U S 913 (1967)8 The collective agreements of Teamsters Local 282 with Respondentrequire the latter's drivers to join and maintain membership in that Unionas a condition to their continued employment G C Exhs 2A and 2Bsec 1 and 1A9 A plethora of written, to say nothing of verbal, publicity, largelythrough the medium of FORE, as to the objectives and activities of thecombined forces and concerted efforts of those of Respondent's employees led by or appealed to by the three employees whose discharges arehere in question, has been introduced into the record Among the writtenexamples are G C Exhs 3, 20 (enfd 697 F 2d 294 (2d Cll. 1982)), 30,32(a)-(j), and C P Exhs 1(a)-(j) and 2(a)-(c), which Illustrate some aspects of the breadth and intensity of the efforts of these, employees toameliorate their terms and conditions of employment through cleaningup" their Union and achieving proper administration and enforcement oftheir collective agreements with their employer, i e, Respondent G CExhs 31(a) and (b), as well as C P Exh 3, refer to or consist ofKuebler's November 1981 testimony before Congressman Pepper's U SHouse of Representatives Select Committee on Aging The welfare andpension fund is one to which Respondent Hendrickson here is a partyand in which its employees are intended to share as beneficiaries According to Kuebler, an injunction had been issued by United States Distnct Judge Mishler in the Eastern District of New York restraining theproposed loan or investment of funds of Teamsters Local 282 to a LasVegas gambling casino 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no doubt that these activities, if for no otherreason than their attendant publicity, were well knownnot only to the hierarchy and general membership ofLocal 282, including its members in Respondent'semploy, but also to Respondent's principals, officials, su-pervisors, and foremen as well I discount Respondent'sattempted minimization, at the instant hearing, of itsawareness and concern over these activities, which werematters of common knowledge The credible evidence,as well as the inherent likelihood of the situation, is en-tirely to the contrary and establishes that Respondentwas not only well aware of these activities but activelydisfavored them It is unnecessary here to speculate ordetermine why Certainly they were aimed at better con-tract terms and conditions, as well as more forceful ad-herence to subsisting contractual requirements•objec-tives which, in the natural way of things, were hardlycalculated to arouse Respondent's enthusiasm since, ifnothing more, they would have involved added costs forRespondent The fact is that Respondent, through itsagents, not only removed FORE placards, posters, andother publicity (in alleged contrast to those of TeamstersLocal 282), but actively inveighed against its activities,referring to it as being, among other things "shit," withthe union hierarchy clearly sharing that sentiment Thefurther fact is that many if not most of the specific con-certed protected activities of the three discharged leadersof FORE, here under consideration, were carried outthrough or were inseparably connected with that organi-zation•their basic purposes and objectives were, in es-sence, one and the sameIt is entirely clear that Curd, Kuebler, and Smith didnot endear themselves to Respondent by their zealouspursuit of these activities On the contrary, they arousedRespondent's resentment and hostility and thereby tar-geted them for retaliatory counteraction5 Criminal prosecution of Teamsters Local 282hierarchyDuring the progress of the instant proceeding, Team-sters Local 282 President John A Cody was convictedin the United States District Court for the Eastern Dis-trict of New York and sentenced for "labor racketeer-ing" (See also G C Exhs 30, 32(040, and C P Exhs1(b)-(0, 2(a)-(c), and 3) Although I give no weight tothat in connection with any finding or outcome herein, itis nevertheless noted that, as established herein, at thattrial, Milton A Henderson, president of Respondent, tes-tified on behalf of Cody (Tr 1860 ff, , G C Exh 49,pp 1860-1878), notwithstanding the latter's seeminglypublicized and lengthy prior history of questioned in-volvements (supra, secs II,B,2, II,B,3, and II,B,4, and ex-hibits there noted)6 Respondent's Port Washington landfill jobprojecta The Port Washington landfill"The Town of North Hempstead•which includesRoslyn, Westbury, Great Neck, Kings Point, FloralPark, New Hyde Park, Sands Point, New Castle, Man-hasset, Port Washington, and parts of Mineola, OldWestbury, and Glenwood Landing•is one of threetowns in Nassau County on Long Island in New York Itcovers an area, residential and commercial, of about 25square miles, with a population of around 250,000 Sincearound 1975, all North Hempstead garbage of every va-riety, transported by private carters, has been dumped ordeposited in a garbage dump known as the Port Wash-ington landfill, formerly a sand/gravel mining pit In-coming garbage is weighed and a fee paid before depositPrior to 1978, this garbage was incinerated Since then, ithas been collected in huge mounds or hills which are notchemically treated When these garbage hills reach 165feet (currently over 185 feet) above sea level, they arecovered (after moving and compacting as deemed appro-priate), or supposed to be covered, with 3 or 4 feet ofearth, topsoiled, and planted Then a new such area isbuilt up Thus the garbage dumping area or "landfill" isexpanded (According to Skidmore," 200-250, or per-haps as many as 500, according to Bartoldus," truck-loads of garbage, hauled by private garbage collectors(sanitationmen) are dumped into the landfill daily Eachday's deposit of around 900 tons or 5 to 7 feet of garbageis supposed to be covered with 6 Inches of sand at nightBy April 1982 the landfill covered an area of around4000 feet (E-W) x 1500 feet (N-S), or around 150 acres,of which about 39 acres contained over 2 million tons ofgarbage Approximately 3000 feet to the east is LongIsland Harbor, to the west are a golf club, privatehomes, and a schoolAt some time, the Port Washington landfill was en-cased, or attempted to be encased or confined, at the"bottom," in a 20/1000 of an inch plastic liner (allegedlydeemed to be "impermeable" for "practical" purposes forperhaps 100 years), to which there sinks the "leachate"fluid generated by the decomposing garbage The leach-ate flows off, through a drainage system, to a treatmentplant about 500 feet northwest of the garbage dumpingarea, which, as already indicated, was in April 1983 at a185-foot level The leaching process throws off a mistThe remainder of the garbage continues to "settle" or to"compact" itself gradually, like peat moss, perhaps•ifundisturbed•for aeons of time According to Bartol-dus," it has been necessary to remove sludge leak or'† Based largely on testimony of North Hempstead Department ofPublic Works Senior Civil Engineer Rudolph Bartoldus, North Hempstead Solid Waste Department Landfill Supervisor (formerly Port Washington landfill foreman) Edward Skidmore, and Nassau County (NewYork) Health Department Division of Environmental Health Bureau ofLand Resources Management Deputy Director Marvin Fleisher, all Respondent's witnesses" Supra at fn 10i2 Id1 3 Id HENDRICKSON BROS , INC445"leached" out of the decomposing garbage, containingheavy metals including magnesium, zinc, silver, gold,lead, mercury, iron, and copper This is done by a crane,with the yield dumped into open trucks of RespondentHendrickson operated by the latter's driversOf the 500 or more (according to Bartoldus) trucks en-tering the landfill daily, some are latched closed andsome are open In addition to the steady stream of pri-vate garbage trucks and the construction trucks of Re-spondent in connection with its job project at the landfill(infra), adding to the vehicular traffic there, the Town ofNorth Hempstead also has its own trucks and heavyequipment, consisting of (in 1981-1982) around six 10-wheel dumptrucks hauling fill, as well as bulldozers/-payloadersIn an attempt to "keep the dust down," in Bartoldus'terminology, the Town of North Hempstead has beenutilizing two watering trucks (a 10-wheel Mack tanktruck with 4000- or 5000-gallon capacity, and a tractor-trailer carrying a 5000- or 6000-gallon tank) at the land-fill, mainly to wet down roads traversed by the towntrucks and the private garbage collectors' trucks, butonly when the town's Department of Solid Wastes (notunder Bartoldus' supervision) considers it "necessary"According to town official Fleisher" the town wateringtruck was utilized only when it was "particularly hot anddry" or if "excessive dust [was] blowing" Becauseof continuing "dust problems," in around September1981 the Town of North Hempstead authorized Re-spondent Hendenckson, in connection with the latter'sconstruction job project at the landfill (infra) to supplyits own watering truck, at the town's expense Town of-ficial Fleisher concedes that even three watering trucksmay have been necessary under existing conditions at thelandfill at varying times Fleisher further concedes that ifthe landfill roads were not watered down in the presenceof "excessive" dust, driving conditions there could be"hazardous" He also acknowledges that the chemicalcomposition of such "dust" would determine its addedtoxicityCalled as Respondent's witness, Bartoldus" testifiedthat 2-3 weeks after garbage is deposited, in consequenceof anaerobic decomposition it generates methane, inodorless and colorless gas which is explosive and lethal ifinhaled without adequate oxygen supply 16 According toBartoldus, methane continuously escapes steadily fromrecent garbage piles, as it also does from conventionalheating/illuminating open gas jets, at the same time,fresh garbage dumps also emit and discharge other gases,including hydrogen sulphide, toxic vinyl chlorides(human carcinogens), carbon dioxide, and traces ofothers There has been no local testing for tnchlore-thane/tnchlorethylene (e g, benzene), carcinogenic andtoxic if not lethal in drinking water, but concededlythese were reported even in the related Nassau Countyreport (G C Exh 59) In early February 1981, methanegas emissions migrating from the landfill were detected14 Supra at fn 1015 Supra at fn 1016 Query, as in enclosed cabs of trucks, closed to avoid swirling cloudsof dustin the residential area abutting the landfill, through flash-back explosions in cellarless houses found on inspectionto contain excessive total hydrocarbons/methane ventingafter underground seepage and travel In an apparent at-tempt to cope with this situation, the Town of NorthHempstead excavated to establish a clay barrier, drovepiles into the landfill to serve as flues or chimneys tovent the gases approximately 150-160 feet over groundlevel•i e, only at the specific spots where so vented andnot elsewhere, there being no connecting tunnels, pumps,or fans, and the flues or chimneys being relatively widelyspaced apart, and beginning from the end of March 1981engaged Respondent to provide two bulldozers and abackhoe, and after that also trucks, to excavate and digtrenches in order to "seal" the garbage-generated meth-ane Since much if not most of the garbage is broughtinto the landfill encased in plastic bags, the presence oftoxic contents is not for practical purposes effectively as-certained inasmuch as those bags are almost wholly unin-spected, although Bartoldus concedes that toxic gasesmay be generated even by nontoxic refuse In addition tocollecting tolls for incoming garbage, according to Bar-toldus, plans are in final stages also to sell, on a royaltybasis to private enterprise, the methane gases vented outof the garbage deposited in the Port Washington landfillAccording to county official Fleisher," also testifying asRespondent's witness, complaints concerning swirling"dust conditions or gas conditions" emanating from thelandfill have also been received from "people who live inthe area" Fleisher further concedes that although thetoxicity of this dust would be ascertainable throughchemical analysis, no such test has been made•eventhough breathing in even a small quantity of toxic dustcould be hazardousAlthough two different types of masks, as well as gog-gles and gloves, were provided by the Town of NorthHempstead to its employees for use in the Port Washing-ton landfill, the town did not provide or make theseavailable to any employees of Respondent Hendricksonworking at the landfill Although, according to Bartol-dus, the town's drivers "prefer" not to use the masks, ac-cording to Skidmore they were indeed utilized by thetown's tractor drivers in order to avoid dust inhalation atthe landfillThe Port Washington landfill is on the US Environmen-tal Protection Agency's Federal RegisterŠpublished list ofthe worst and most "hazardous" 418 waste sites in the coun-try (C P Exh 9),18 characterized by that Federal agencyas "high priority candidates for [Federal] Fund-financedremedial action, enforcement action, and private-partycleanup" And around 1978, according to Bartoldus, con-tinued operation of that landfill was seemingly enjoinedby a Federal court Further, according to Fleisher, in1981 at the behest of Nassau County, North Hempsteadwas cited by the New York State Department of Envi-ronmental Conservation for violation of state landfillstandards, with resulting fines levied as part of a consentorder, in part this was for not providing or maintaining" Supra at fn 1015 Fleisher expressed himself as in disagreement with this finding 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe required 6 inches of daily soil cover on top of thedumped garbageNeedless to say, much of the foregoing, involving en-vironmental conditions and hazards or seeming hazardsat and from the Port Washington landfill, were attendedwith considerable publicity, as manifested by a stream ofnews media issuances (e g, G C Exh 33), indicative ofgeneral public as well as official concern•to say nothingof concern to Respondent's employees working there, aswill be shownb Respondent's job project at the Port WashingtonlandfillRespondent's job project in the Port Washington land-fill commenced on March 27, 1981, with the Town ofNorth Hempstead's rental of Respondent's trucks andother equipment, operated by Respondent's employeesand with gas, oil, and maintenance paid for by Respond-ent, on a daily basis in accordance with the town's speci-fication of its needs for each next day At the time of theinstant trial, this arrangement was still in effect CharlesBrown was Respondent's labor foreman there and kept arunning diary of activities thereCharles Curd, now 42 years old, a truckdriver since1964, first started to work on Respondent's Port Wash-ington landfill project in May or early June 1981 19 JohnWilliam Kuebler, now 60 years old, another highly expe-rienced truckdriver of Respondent, who started with itin 1977, commenced working at the landfill at aroundthe same time as Curd Respondent's work there consist-ed of burrowing roads through hugh sandpiles, and exca-vating a huge area to serve as an additional garbagedumpsite, with the excavated dirt, clay, and sand (exca-vated by Respondent's backhoe and loaded onto itstrucks), hauled by Respondent's trucks2† to the top ofthe existing garbage site, where it was redistributed overthe terrain and also to cover garbageCurd and Kuebler, as credibly narrated by them, expe-rienced continuing respiratory and visibility problems•considered by them not only to be threatening to theirhealth but hazardous to their driving and imperiling theirlives•because of heavy dust and other conditions on Re-spondent's job project at the Port Washington landfillSo did other drivers of Respondent But it is clear that itle According to the testimony of Curd and Kuebler, shortly after theywere assigned through the Teamsters Local 282 labor 'shape" to Respondent's Port Washington landfill job project, they individually com-plained unsuccessfully to Union Steward Gattus that their seniority rightswere being violated by their assignment to this undesirable job more distant from their homes than other job projects Gattus concededly refusedto show the '!shape" sheets When, according to Kuebler, Gattus told himthe senionty rules had been changed, Kuebler made the accusation thathe (Kuebler) and Curd were being deliberately isolated to the undesirableand more distant garbage dump assignment because of their leadership inFORE Nevertheless, thereafter neither Kuebler nor Curd at any time dedined to 'shape ' for the landfill project, but accepted all further assign-ments there, since 80-90 percent of the time they were offered none elsewhere At the instant trial, Teamsters Local 282 appointed StewardGattus was or professed to be unable to account for the fact that thenames of Kuebler and Curd were crossed off certain seniority lists (e g,R Exh 23) coming out of Gattus office2† There were five or so Henderson trucks usually utilized at the landfill jobsite in addition to the backhoe (crane), bulldozers, and a craneoiler, all engaged in moving the din, clay, and sand Respondent's jobproject foreman Brown operated none of this equipmentwas Curd and Kuebler who were the kingpins in tryingto do something about remedying those work conditions,by seeking to have the roads watered down regularlyand properly, and by seeking to obtain protective breath-ing masks Their testimony, credible in itself, is but-tressed not only by that of seemingly somewhat hostileTeamsters Local 282 officials Gattus and Bourgal, testi-fying at Respondent's behest, but also by Respondent'sPort Washington landfill foreman Brown corroboratedby his own job project diary Indeed, as will be shown,it was because of these complaints by Curd and Kueblerthat they were dischargedCredited testimony of Kuebler and others establishesthat the roads over which they drove Respondent'strucks in the landfill, with their windows necessarilyopen,21 in performance of Respondent's drivers' requiredduties, were regularly and characteristically highlydusty, impeding their vision, at times rendering theirdriving highly hazardous, and at times rendering theirbreathing difficult, making their eyes water, and causingthem to wheeze, cough, and sputter, these conditions andeffects being perhaps attenuated by the garbage and gar-bage remnants cluttering the roads and thrown up by thetrucks traveling over them, and also by the gaseous by-products of the decaying garbage Kuebler and Curdcontinuously complained to Foreman Brown about theseconditions, explaining not only their own discomfort butemphasizing the dangers inherent in the situation For ex-ample, Kuebler told Brown, "Charlie, we have to getwater out here You can't work like this, it's dangerous,"to which Brown responded, "The town doesn't want toput water down and Hendrickson doesn't want to putwater down What the hell do you want from me9" Atthe same time, Curd was similarly importuning ForemanBrown "every day" about the heavy dust and to dosomething "so we don't get sick we can't breathe,can't see, our eyes are getting all screwed up, and youknow, it's dangerous, somebody is going to get hurt Wecan't breathe" As described by Curd, the constantstream of trucks was pulverizing years of garbage as wellas the sand and pulverized concrete on the roads, caus-ing pervasive clouds of dust to rise above the level of thetrucks and to enter the vans of the trucks along with thegaseous product of the rotting garbage But these com-plaints were largely unavailing or ineffective, meetingwith such responses from Foreman Brown as that it wasthe nature of the job, that he could do nothing or wasunwilling to do anything about it, and taking them totask for complaining However, as a result of these com-plaints, Respondent in June placed a removable wateringtank, mounted on one of its trucks, into use, initially op-erated by Curd 22Meanwhile, attenuating their concerns and apprehen-sions, Kuebler and Curd had been reading news articlesin the public press (e g, G C Exh 33) about the PortWashington landfill and the hazardous conditions there21 Because of the heat, as well as to assist visibility and for air Cf fn16 supra22 It will be recalled that Respondent did not do so until it arrangedwith the Town of North Hempstead that the latter would pay for it HENDRICKSON BROS , INC447In August 1981 Curd complained to the local (West-bury, Long Island) office of the U S OccupationalSafety and Health Administration about conditions atRespondent's Port Washington landfill jobsite After heobtained and returned dust and methane gas readings,taken by him over a 2-month period, through measure-ment devices issued to him by that office, he was laterinformed that the office or agency lacked jurisdictionover towns Nevertheless, this demonstrates, at any rate,Curd's serious concern over the described working con-ditions at the jobsiteCurd and Kuebler worked on Respondent's jobproject at the Port Washington landfill from June to De-cember 1981, and then again from the end of March orbeginning of April 1982 until April 20, when they weredischarged under circumstances to be described (secII,C,1, infra) When they resumed work at the landfill atthe beginning of April 1982, Respondent's watering tankwas parked there, unmounted on any truck23 and not inuse On April 14, 1982, conditions on the jobsite wereextremely dusty At that time, Respondent's trucks andequipment were engaged in excavating or draining asump area of the garbage dump (see G C Exh 34) andhauling lime from the sump to the top of the landfill(id)) On that day, Kuebler informed Steward Gattus thatthe dust was very bad, that he had almost been involvedin an accident (at point A on G C Exh 34) with a gar-bage truck coming from the opposite direction, becauseof the limited visibility caused by the heavy dust and wetlime oozing all over the road, that the drivers werebreathing in the germs-laden dust from the lime discardfrom the sump, and that the roads should be watereddown When Steward Gattus was informed of this andasked to take it up with Foreman Brown, his responsewas that he was "too busy"On April 19, 1982•the day before Respondent's dis-charge of Kuebler and Curd (infra sec II,C,1)•againthere was no watering whatsoever of the roads by Re-spondent, its watering tank still parked Idly and not inuse, and only sparse if any watering by the townKuebler's complaints to Foreman Brown were whollyunavailing, as were his and Curd's complaints to theUnion, Union Business Agent Bourgal, for example, indi-cated that evening that he was "too busy" to come tothe jobsite 24 Curd complained unavailingly to StewardGattus that "we're dying over there, the dust is so hor-rendous," and also continued to complain that his senior-ity rights were being violated by his persisting assign-ment•under the undisclosed "shape" lists•to the land-fill, when Curd did so again on April 16, a few daysbefore his discharge, Gattus hung up on himAt no time in 1982 up to the date of the discharge ofCurd and Kuebler on April 20 was Respondent's water-23 In order to be used, the tank had to be lifted onto a truck by abackhoe crane24 It will be recalled that Bourgal himself testified here, as Respondent's witness, that at no time prior to the discharge of Curd and Kuebleron April 20, 1982, did he or Union Business Agent Gesualdi visit the jobsiteing tank utilized at the jobsite 2 5 Respondent's foremanBrown so testified as Respondent's witnessNorth Hempstead Department of Public Works SeniorCivil Engineer Bartoldus testified that the town has beenutilizing two watering trucks since the inception of thePort Washington landfill in order to "keep the dustdown," but only when deemed necessary As indicatedabove, Respondent's witness Garry, who operated Re-spondent's watering tank in 1981, conceded that thetown's watering was in any event "absolutely not ade-quate•at any rate for Respondent's jobsite purposes andneeds of its own employees•necessitating Respondent'sadditional, own watering, and, as has also been indicated,such watering by Respondent's equipment was author-ized by the town in 1981, at the town's expense Accord-ing to Bartoldus, utilization of Respondent Hendrickson'swatering equipment (paid for by the town, when uti-lized) was essentially entrusted to Foreman Brown's dis-cretion, since concededly the town's own watering wasinadequate to serve the needs of Respondent's employ-eesThe descriptions by Curd and Kuebler of the dust andother conditions pervading Respondent's jobsite at thePort Washington landfill are amply substantiated by Re-spondent's own witnesses, including Foreman Brown andhis job project diary entries Thus, Respondent's driverJohn Joseph Graziano, testifying as its witness, acknowl-edged that "visibility" on the job was "dusty, dirty, andmuddy," and at times "very dusty," with the dust carriedby the wind clearly visible and kicked up by trucks,going into the van of his truck and even over his clothesUnion Steward Gattus, also testifying as Respondent'switness acknowledges that he received complaints fromall of Respondent's drivers at its landfill project concern-ing the dust there According to Gattus, when his com-plaints to Foreman Brown got "nowhere," he broughtabout a meeting of himself backed by the Union's busi-ness agents, with Respondent's executive vice presidentFarley, at which all agreed that remedial action was re-quired, subsequently resulting in the utilization of awater truck by Respondent to water down the roads tra-versed by Respondent's truckdnvers, with conditionsthereafter "less dusty" Gattus concedes that Curd againcomplained to him a few days before his April 20, 1982discharge about the absence of watering equipment Ac-cording to Gattus, when he thereupon took this matterup with Foreman Brown, the latter indicated that thetown official whose "OK" was necessary for that pur-pose was on vacation (It will be recalled that town offi-cial Bartoldus testified that utilization of Respondent'swatering equipment was essentially a decision for Brownhimself to make Executive Vice President Farley alsotestified that this decision was up to Brown ) Union Busi-ness Agent Bourgal, also testifying as Respondent's wit-ness, likewise acknowledges Respondent's drivers' con-tinuing complaints in 1981 as well as 1982 concerning the25 I discredit possible intimations otherwise by Respondent's witnessGarry (Gawryszwski), whose testimonial demeanor and evident partial'ty, as closely observed, impressed me adversely As indicated above,even Foreman Brown testified to the contrary, as is also shown by hisjobsite diary (G C Exhs 51A and B) 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDdust problems at the landfill, and testified that he charac-terized the town's water truck to Farley as an "old pieceof [junk] broken down quite often" in seeking to haveFarley remedy the situation 26Respondent's Port Washington landfill job projectForeman Brown kept an official job project diary Testi-fying as respondent's witness, Brown swore the entriestherein are accurate, contemporaneous accounts Ex-cerpts therefrom (G C Exhs 51A and B) are set forth inannexed "Appendix A" They clearly establish that Re-spondent was well aware of the unflagging efforts ofKuebler and Curd to obtain reasonable rectification ofthe unhealthful and dangerous working conditions at Re-spondent's Port Washington landfill jobsite, over whatseems to have been the general resistance and oppositionof Foreman BrownConcerning utilization of or requests for protectivebreathing masks by Respondent's drivers, under the con-ditions described, it will be recalled that although theTown of North Hempstead provided them for its owndrivers, it did not do so for Respondent's employees Asfor the latter, credited proof establishes that they werenot furnished by Respondent although repeatedly re-quested Thus, when, in July 1981, Kuebler asked Fore-man Brown for a protective mask, Brown's responsewas, "[The chauffeurs don't get masks you're abunch of pnmadonnas He's got to eat some f•ing dust,this is construction you ain't getting a mask "27Brown told Curd essentially the same thing around thesame time When driver Graziano (testifying as Respond-ent's witness) asked Brown for a mask, Brown told himalso, "If I issue you a mask I have to Issue every otherdriver a mask" Port Washington landfill project Fore-man Brown concedes that Kuebler and Curd asked himfor masks, according to Brown, he declined to supplythem unless necessary in an area where there was meth-ane gas from the garbage 28 He denies ever supplyingany driver with a mask The following entry fromBrown's job project diary (G C Exh 51A, p 141) forOctober 15, 1981, is of interest in this connectionI also had to order more masks because the gas is sobad the operators are getting sick[Teamsters Local 282 truckdnver] A Giuffre wentinto my pick-up and decided he should have a maskalso but I told him if he ever touches anything inmy truck outside of the water cooler, I was gonnabreak both his arms and then have him fired forstealing There is no need to have any chauf 's using28 Manifesting his seeming animosity toward Kuebler, Bourgal spontaneously interposed, however, that he undertook this not because of MrKuebler's request27 This apparently notwithstanding the alleged fact according toKuebler and Curd, that Brown had masks on hand in his pickup vehicleand had issued one to a bulldozer operator At least one dnver (Lent)wore a mask purchased by him personally28 It will be recalled that the proof showed that methane gas is odorless as well as invisible, nor is there any indication that it would be effec-tively filtered out by any masks in Brown's possession However, It wasreasonable for the employees to believe that masks could have been effecnye to protect them, at least in part, from the swirling dirt, dust, and colloidal debns Brown, of course, amply concedes that Sure, there's dust"these masks They are not even working in the areawhere the gas is coming outAnd, a week later, on October 22, 1981, Brown alsowrote (id p 147) "[They think they dumped garbagepast the liner This may be the reason we are gettingsuch high gas readings in this area" But, even aside fromthe evidence here of gas seepages and the obvious factthat gaseous vapors as well as other noxious fumes areairborne and wafted with the winds, masks are of courseutilized also to protect the nasobronchopulmonarysystem against flying dirt and heavy dust of precisely thenature here described as rampant on Respondent's job-site, perhaps particularly for its truckdnversPort Washinton landfill project Foreman Brown con-cedes that because of Curd and Kuebler's constant com-plaints about dust conditions there, on occasions in 1981he expressly asked that they be removed from the job"for the benefit of the Company" Relative to this,Brown's job project diary (G C Exhs 51(a) and (b)) isreplete with critical comments by him that Kuebler andCurd were a disruptive influence since they were contin-ually complaining about the dust and Respondent's fail-ure to take care of that condition through adequate wa-teringThe wide publicity attendant upon conditions at thePort Washington landfill has already been indicated Ad-ditionally, in April 1982, shortly before the discharge ofCurd and Kuebler, a CBS television crew appeared atthe landfill to televise conditions there, subsequentlyaired on the national television program known as "60Minutes" During the April filming, Foreman Brown ap-proached Kuebler and inquired of him, "What, you're af•ing tv star now?" When Kuebler reminded Brownthat he (Kuebler•as also Curd) had appeared on an ear-lier (December 1978) "60 Minutes" telecast29 concerningdissidents in Teamsters Local 282 because of the allegedcorruption of its officials, Brown brusquely ordered himback to work It will be recalled that Respondent's exec-utive vice president Farley himself had seen fit personal-ly to admonish Kuebler concerning the latter's beingphotographed in a December 1981 Newsday (G C Exh30) article that Respondent's president Milton Hendrick-son was "pissed off" at Kuebler over itAgainst this background•essential to informed under-standing of issues presented•we proceed to consider thecircumstances under which Respondent discharged thesethree leaders of "FORE"C Respondent's Discharge of Charles Curd and JohnWilliam Kuebler1 Facts as foundThe unsuccessful attempts of Curd and Kuebler onApril 19, 1982, to have the landfill roads over whichthey drove watered down to moderate the heavy dust,with Respondent's own watering tank parked idly andnot in use, have been described, including their unavail-28 Respondent s objection to an excerpt from this 1978 telecast (C PExh 7), offered by Charging Party, on which decision was reserved atthe trial, is sustained at the threshold as lacking proper foundation HENDRICKSON BROS , INC449ing attempts extending even into that night after work tosolicit Teamsters Local 282 assistance in this endeavorEarly the next morning, April 20, on the way to thelandfill jobsite, Kuebler telephoned the Teamsters local's"hotline" and requested that Business Agent Gesualdi orBourgal come to the jobsite because "the conditionswere very bad" At the start of work (8 a m), ForemanBrown informed Kuebler, Curd, and the other Hendrick-son truckdnvers that they would be hauling muck, i e,wet clay from the backhoe to the pit area (G C Exh 34)and to "be very carefulthis pit is about 25 feet deepif you'll go over the back of it, there's clay downthere and you'll never get the door open and you'llnever get out" since "it's like quicksand and you'llnever get out of the truck" Brown also instructed Curdto "leave the tailgate off of your truck" to enable him to"put the [Hendrickson] tank on you and wet the roadsdown in case if the town [watering] truck breaksdown "30 Respondent's watering tank was still parkedidly by the road The truckdnvers then proceeded withtheir assigned work Credited testimony establishes that,as described by Kuebler, that morning the road was"very, very dusty The road, the dust was like a finepowder, like a talcum powder A truck went by, itwould whirl in the air and the visibility was limitedthis dust would be up in the air andthe dust wouldbe blowing in on you I had to keep [the truck win-dows] open, it was warm" When, later, Kuebler com-plained to Foreman Brown about this, indicating that hecould not see from the dust in his eyes, Brown's responsewas, "What the hell do you want from me? The towndoesn't want to put water down" and "HendricksonBrothers don't want to put water down it's up tothe town" At this time, Kuebler saw a town truckparked in the area, as well as the Hendrickson wateringtank still standing idle Around 11 a m, Kuebler, witheyes "severely irritated and watering," and with"trouble breathing" and "chest pains," narrowly avoideda "severe accident with a town truck He again reportedthis to Foreman Brown, again requesting that the roadsbe watered down "before one of us gets killed[W]e can't keep eating this dust This is dangerous andit's very unhealthy" Brown merely shrugged his shoul-ders Curd likewise complained to Foreman Brown,without avail, that[W]e needed waterwe had to have waterwe can't breathe over here, and we can't see noth-ingif you don't get us water, somebody isgoing to get hurt, or killed on the job Thesetrucks are coming past here, and bathing us in dust,and we can't see, even when we're backing up, the[w]hole, when the truck passes you with dust, ev-erything disappears, you have to understand, it'slike being in the middle of a cloudWe can'teven see when we're backing up, when another30 According to Curd, the absence of the tailgate from his truck (asdirected by Foreman Brown) added to the dusty road conditions, sincethe substance he was hauling spilled or oozed off the back of his truck,creating denser dust clouds, aggravated further by other trucks travelingover ittruck passes by, we cannot see It's like a ship in afog, you knowLet's get some water downNevertheless, Kuebler and Curd (as well as the otherHendrickson truckdnvers) continued working until theirlunchtime, 12-12 30 p m, and resumed work at 12 30p m Around 1 15 p m, with eyes burning and runningfrom the dust, difficulty in breathing, and chest pains,Kuebler told this to Brown, and informed him that hehad to see a doctor Brown's response was, "[W]hat thehell do you want from me? The Town of North Hemp-stead don't want to put water down, Hendrickson Brosdon't want to put water down When that [towntruck•parked idle since the day before] get fixed, you'llget water "31 When Kuebler indicated he was unable tocontinue working under these conditions, Brown toldhim to "do what you have to doand mark thetime in your manifest 32It is uncontroverted that Respondent has no rule pro-hibiting an employee from leaving work because of ill-ness or to seek medical attention 33 Kuebler thereuponsought out his carpool driver and explained to Curd thathe was not feeling well and experiencing chest painsCurd indicated that he was experiencing similar difficul-ties Accordingly, Kuebler and Curd both parked theirtrucks Kuebler telephoned his physician to indicate hewas coming to see him, and he also telephoned Team-sters Local 282 Business Agent Bourgal and explainedthe situation to him As Kuebler and Curd left the job-site, they indicated to Brown that their manifests werefilled out, and Brown indicated his okay 34 Curd thendrove Kuebler to the latter's physician in Great Neck,where Kuebler continued to manifest difficulty in breath-ing, with pains in his chest, as well as dust in his noseand throat and watering eyes His physician informedhim that his breathing was impaired from dust and thathis eyes were also severely irritated from that causeAfter irrigating and placing drops in Kuebler's eyes, hisphysician prescribed Bronkody1,35 instructed him to31 It will be recalled that Respondent s own watering truck operatorGarry (testifying as its witness) testified that in any event the town s watenng equipment was absolutely not adequate to take care of Respondent's needs on the roads Respondent s truckdnvers were working onBrown said nothing about utilizing Respondent's own watering equipment parked idly by the road32 According to Respondent's witness and bulldozer operator Prelusky, who was present nearby, he heard Foreman Brown instruct Curdon the occasion in question to park the truck but to put on [your] man'fest the time that [you] park the truck" Foreman Brown s job diary(G C Exh 51(b), p 6, 11 5-8) indicates that he acquiesced in Kueblerand Curd's parking of their trucks and leaving under the described circumstances33 Curd's credited testimony is uncontroverted that on at least oneprior occasion (in 1979, because of an injury at work) he had left workearly, as had other employees on other occasions, without discipline orpenalty, and that Respondent has no work rule to the contrary34 Both original manifests (G C Exhs 35 and 36) appear to have beentaped together after they were torn up They each clearly specify thedangerous conditions why Kuebler and Curd were discontinuing work at130pm35 Bronkodyl (anhydrous theophylline), a prescription drug, is a bronchopulmonary muscle relaxant/vasodilator 37 PDR 701 (1983) Kueblerdenies any past history of bronchopulmonary problems, breathing distress, or prior use of this drug 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD"rest for a few days" and to return for anothervisit the next day (See also medical documents, G CExhs 39 and 40, and C P Exh 5)At 6 55 p m April 20, Kuebler received a telegramfrom Respondent notifying him that he was fired (G CExh 38) His, as well as Curd's, efforts the next day toobtain reinstatement proved unavailing notwithstandingtheir indications that they had sought and obtained medi-cal treatment necessitated by the described work condi-tions 36 Meanwhile, when Kuebler revisited his physi-cian that day (April 21), he was instructed to continue to"take it easy "37There is no necessity to recount the testimony of Curdin detail regarding the already described events of April20, since in essence it parallels that of Kuebler, summa-rized above, and I was essentially as favorably impressedby his testimonial demeanor as by that of Kuebler,whose testimony as delivered rang utterly true To Curd,complaining about the heavy dust on the unwateredroads on April 20, Foreman Brown responded in likevein as to Kuebler When Curd told him that morning(as he had earlier in the morning), "[W]e can'tbreathewe can't seeKuebler almost had anaccidentsomebody is going to get hurt, or killed onthe job It's like a ship in a fog," Foreman Brownresponded, "What the f•k do you want from me Hen-drickson don't want to put the water down The towndon't want to put the water down" By 1 15 p m, whenCurd again remonstrated with Brown, "[T]he Job is dan-gerous, it's horrendous, I cannot see, I can't breathe I'mgetting sick, and I'm going to go home" Curd describedhis throat as so dry that he had difficulty in breathing,his handkerchief was "completely black" when he blewhis nose, his eyes were watering so that he could hardlysee, and his face was caked with dust, as were hisclothes At the same time, town trucks carrying anddropping sand as they moved from the sand pit to covergarbage at the top of the dump were crossing the path ofRespondent's trucks, still further aggravating the condi-tion, with neither the roads being watered nor any pro-tective breathing device supplied Substantially also as inthe case of Kuebler, when Curd told Foreman Brown,"I'm going to go home Charlie [Brown], I just don't feelgood, I'm going to go, I'm sick," Brown replied, "Allrightgo ahead Fill in your manifest with yourtime" (It is to be noted that Foreman Brown's own job38 Although Respondent and the Union indicated willingness to submitthe matter to arbitration, Kuebler and Curd declined for vanous reasons,including their mistrust of Teamsters Local 282, and their apprehensionover the outcome of an arbitration before the arbitrator jointly designatedby Respondent and Teamsters Local 282, particularly in view of the adverse experience of truckdnver Smith whose discharge is likewise here atissue (infra, sec II,D), which they as well as Smith viewed with suspicion It is conceded by Respondent that at no time did it move to compelarbitration37 Kuebler visited his physician a total of five times in connection withthese conditions No competent evidence was introduced here to controvert Kuebler's physician's diagnosis or treatment His physician's medicalcertificate in connection with Kuebler's unemployment insurance applicanon (G C Exh 39), as well as his workers' compensation claim (G CExh 40) are in evidence As is well known, unemployment Insuranceclaims are not payable where an employee is discharged for cause attnbutable to the employee There is no indication here that Kuebler s applications were opposed by Respondentdiary, G C Exh 51(b), p 6 II 5-8 bears this out) Insofaras Curd is concerned, he likewise repaired to his ownphysician on April 20, who disagnosed him as havingcontracted a "respiratory infection" from "expos[ure] tofumes and dust," prescribed an antibiotic as well as eye-wash, and directed him to remain away from work for afew days and to stay away from dust and fumes Curd'sphysician's prescription (G C Exh 44) as well as his cer-tificate (G C Exh 45) are likewise in evidenceAt no time since their discharge have Kuebler or Curdbeen reinstated, reemployed, or "shaped" for furtherwork assignment with Respondent And at no time priorto the discharges had Kuebler38 or Curd received anyreprimand, censure, admonition, or criticism relative totheir work performanceCalled as Respondent's witness to testify concerningthe described events of April 20, its driver John JosephGraziano, son of Respondent's retired asphalt foremanAnthony Graziano (also a witness on Respondent'sbehalf), testified that he, too, around 1 30 or 1 45 p m onthat day asked Foreman Brown to "do something aboutthe dust"•according to Graziano, it was not the firsttime he had made such a request, and that when Brownexplained that the town watering truck was brokendown, and Graziano thereupon asked him, "What aboutour own truck, that's what we got it here for," Brownindicated to him that it would take too long to do thatand meanwhile he would have Respondent's five trucks"sit[ting] right there" According to Graziano, the townwatering truck arrived at the landfill to water around2 30 pm, ie, perhaps about an hour after Kuebler andCurd had left Graziano also opined that gas was escap-ing from the garbage at the same time Even Respond-ent's witness and watering truck operator Garry, i e, atsuch times as he did so, acknowledged that dust condi-tions at the jobsite were sometimes bad•crazy, particu-larly in the absence of appropriate watering, and thateven with watering the dust returned in a half hour tosuch an extent as to impair visibility According toUnion Steward Gattus (testifying as Respondent's wit-ness), in describing the Jobsite conditions on April 20,Kuebler characterized them by the word "dangerous"Testifying as Respondent's witness, Teamsters Local282 Business Agent Bourgal swore that when Kueblercalled him in the early afternoon of April 20 concerningthe intolerable dust making it impossible for him andCurd to continue working on the jobsite under thoseconditions, Bourgal•the union representative of theseemployees•advised him that "you don't have a right totake a concerted action and that they should have "hungaround in the area" This "respresentative" also insistedunder oath that he was unaware prior to the discharge ofthese two members of his union on April 20, 1982, thatthere was any controversy or safety condition problemat the Port Washington landfill jobsite He also testifiedthat since his incumbency as Teamsters Local 282 busi-ness agent (about 4-1/2 years), only four or five drivershave been discharged, three of which total number were38 with the possible sole exception, in Kuebler's case, involving thepicket line noncrossing incident referred to above HENDRICKSON BROS , INC451the three employees (Curd, Kuebler, and Smith•the dis-sident FORE group leaders39) here in questionPort Washington landfill project Foreman Brown con-cedes that "there was a lot of dustafter lunch12 to 12 30,"4† as well as possibly earlier also on April20 He concedes•in agreement with Kuebler and Curdand others•that although the town watering truck wasinoperative or not in use, Respondent's own wateringtruck was also not utilized although available for useBrown claims that earlier that morning he had heard thetown watering truck•which, it will be recalled, Team-sters Local 282 Business Agent Bourgal had described toFarley as early as 1981 as an "old piece of [junk]broken down quite often"•"sounded like it was going toblow up" (Foreman Brown's description), and that it hadagain broken down, but that it would be repaired (It hadnot been, even by the end of that day ) However, underthese circumstances he did nothing, despite the heavydust conditions, to utilize Respondent's own wateringdevice, which was parked idly by the road Asked why,by Curd and Kuebler, Brown testified that he told themit was "too far away" and indicated that he would haveto idle and take out of "production" one or more of Re-spondent's trucks and other equipment (i e, a backhoe tolift the watering tank onto one of the trucks) to do thatBrown acknowledges that when Kuebler and Curd de-scribed their difficulties to him and their inability tocarry on under the circumstances, he told them, "[Ifyou] want to go home, just sign what time [you] parkedthe trucks," and that they did so At no time, as he con-cedes, did Brown inform Curd or Kuebler prior to theirleaving that he expected a town watering truck soon orat all Brown also testified that as of April 20, 1982, Re-spondent's own watering device had not been utilized ata" since 1981Executive Vice President Farley testified that it washe who made the decision to discharge Kuebler andCurd after he was told by Foreman Brown on the after-noon of April 20 that after "bitching and moaning andcomplaining that there was dust, and that there shouldbe a water truck, and that they felt that the job condi-tions were not to their liking," they filled out their mani-fests, and "left the job without authorization" Farley ac-knowledges that Brown also informed him that the townwatering truck had "broke down", but he denies thatBrown informed him that truckdriver Graziano had alsocomplained about the dust Nor is there any indicationthat the nonutilization of Respondent's own wateringtruck was mentioned Farley, however, immediatelyissued instructions to terminate Kuebler and Curd Ac-cording to Farley, they were terminated because "theyleft the job without authorizationand jeopardize[d]not only our contract with the town, butreduc [ed]the production for the day", and he regards the reasons39 Although Bourgal acknowledged knowledge of FORE and receiptof its publications, he incredibly denied awareness that one of its objec-tives was to expose corruption on the part of the leadership of TeamstersLocal 28240 About a half hour after so testifying, Brown professed to be unableto recall so testifying (Cf Tr 2829-30 and 2812) Aberrations of thistype were not uncharacteristic of this witness' testimony, leading me toregard his testimony with warinessthat Kuebler and Curd left the jobsite as "unacceptable"to his company However, he acknowledges that if adriver informs a foreman that he is experiencing distressand requires medical assistance, he "would have reasonto leave" He describes working conditions at the landfillproject as "not all peaches and cream" He acknowl-edges that he has refused to take Kuebler and Curd backor even to talk to them after their discharge, it being hispolicy "[not] to talk to any employees, no matter whothey were" When the union business agents told Farley,after these employees' discharges, that they had left be-cause of intolerable dust conditions, Farley testified thathe indicated that Kuebler and Curd should have re-mained at the job Farley concedes that Foreman Brownhad the authority to excuse drivers from their work atthe jobsite At no time did Respondent provide a physi-cian or occupational safety engineer at or in connectionwith its Port Washington landfill job project, nor did Re-spondent at any time suggest or request a medical exami-nation of Kuebler or Curd, nor did Respondent offer oragree to reinstate them after it learned they had gone forand obtained medical attention on leaving the jobsite onApril 20 Union Steward Gattus, who explained it wasindicated to him by Respondent that its reluctance toplace its own watering tank in operation at the jobsiteoriginally was because "Nobody would pick up the pricefor it," describes Farley as "wild" over the episode andas unyielding in his refusal to take Kuebler or Curd back"under any circumstances," while at the same time will-ing to go to "arbitration" before the Company andTeamsters Local 282 jointly designated arbitrator 41Questioned at the trial about Farley's discharge of theseemployees without discussion with or even notifying theunion stewards, Gattus' response was, "you gotta knowJoe Farley, he does things on the spur of the moment"2 Analysis and resolutionThe lengthy background history to Respondent's dis-charges of its two long term, experienced truckdriversKuebler and Curd has been provided here to show theevents and their activities leading up to those dischargesAs has been shown, Kuebler and Curd were the leadersof the dissident group in Teamsters Local 282 known asFORE, devoted to rooting out alleged corruption in thatunion and to seeking enforcement for the benefit of Re-spondent's truckdrivers/Teamsters Local 282 mandatorymembers, of the subsisting collective agreements In ad-dition thereto, as also shown above, Kuebler and Curdwere leaders in other protected concerted activities, in-cluding specifically continuing attempts to ameliorateworking conditions at Respondent's Port Washingtonlandfill jobsite which they (and other truckdrivers) withample justification regarded as intolerable to their healthand well-being, while readily rectifiable•namely theheavy dust and gaseous conditions there, correctablethrough appropriate watering down of the roads theyused and through supply of protective masks Far fromendearing themselves to Respondent through these ac-tivities, they evoked only resentment, hostility, opposi-4i See fn 36 supra 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, criticism, ridicule, and even countermeasures, even-tually resulting in their discharge under the circum-stances shownIt is not an answer to the discharged employees' de-sires to engage in such concerted activities, which theyhad the right to do under the Act, nor to the FederalGovernment's concerns in enforcement of the Act, totake the position, as Respondent does, that if the employ-ees were unhappy over their working conditions theycould or should seek jobs elsewhere, or that other em-ployees tolerated those conditions better, or even alto-getherUnder NLRB v Washington Aluminum Co, 270 U S 9(1962), and its long progeny, it is clear that employeesmay not, under the Act, be discharged for complainingor protesting about unsafe, unhealthy, or intolerableworking conditions, or even for leaving their jobsiteswithout permission because of those conditions Washing-ton Aluminum involved a worksite (unheated machineshop) which was considered too cold by the seven em-ployees who walked out, in a context (as here) of con-tinuing past complaints of the same nature 42 The Su-preme Court there stated (370 U S at 17) in languagesingularly applicable here[C]oncerted activities by employees for the purposeof trying to protect themselves from working condi-tions as uncomfortable as the testimony and Boardfindings showed them to be in this case are unques-tionably activities to correct conditions whichmodern labor-management legislation treats as toobad to have to be tolerated in a humane and civil-ized society like oursAnd, as further stated by the Court, 370 U S at 16The fact that the company was already makingevery effort to repair the furnace and bring heatinto the shop that morning does not change thenature of the controversy that caused the walkoutA myriad of other cases since then have applied andreapplied, time and again, the Washington Aluminumprinciple, one of the most basic in American labor law4342 Thus, the case is in any event unlike NLRB v Hudson T Marsden,701 F 2d 238 (2d Or 1983), wherein the court regarded an employeeswalkout in what may have been merely a slight drizzle as merely an adhoc reaction to one day's weather" (id at 243)43 Cf , e g , Tamara Foods, 258 NLRB 1307 (1981), enfd 692 F 2d 1171(8th Cir 1982), cert denied 103 S Ct 2089 (1983) (occasional fumes fromleaking ammonia in frozen food refngystem), NLRB v Pace Motor Lines,703 F 2d 28 (2d Or 1983), Richmond Tank Car Ca, 264 NLRB 174(1982) (runaway freight cars and toxic fumes), McLean Trucking Co vNLRB, 689 F 2d 605 (6th Cir 1982), Huron Dressed Beef, 252 NLRB 151,153 (1980), Hartz Mountain Corp, 228 NLRB 492, 561 (1977), enfd 593F 2d 1155, 1166 (DC Or 1978), Combustion Engineering, 224 NLRB 542(1976), Barkus Bakery, 214 NLRB 478, 480-481 (1974), enfd 517 F 2d1397 (3d Ctr 1975), Union Electric Ca, 196 NLRB 830, 832-834 (1972),Gladstone Food Products Co, 192 NLRB 267 (1971) (short "break perioddesired because of excessive heat), Morrison Knudsen Co, 173 NLRB 56,59 (1968) enfd 418 F 2d 203 (9th Or 1969), Knight Morley Corp, 116NLRB 140 (1956), enfd 251 F 2d 753 (6th Cir 1957), cert denied 357U S 927 (1958) (insufficient suction provided by blower system for carrymg off dust, debris, and abrasives from polishing and buffing room, re-sulting in eye, ear, throat irritation to employees, under hot and humidconditions), NLRB v Southern Silk Mills, 209 F 2d 155 (6th Cir 1953),cert denied 347 U S 976 (1954) (plant too warm)and which is squarely applicable here Under these gov-erning cases, it is entirely clear that Respondent's dis-charge of Kuebler and Curd for complaining and leavingRespondent's Port Washington landfill project jobsite onApril 20, 1982, under the circumstances described, was inviolation of Section 8(a)(1) of the Act and I so find anddetermineIt may be pointed out additionally that the concerns ofthe employees here were in no sense fanciful, capricious,or vexatious, or maliciously or mischieviously intendedor expressed Their concerns were real and honest and,as shown above, of longstanding Since Respondent itselfhad as early as 1981 recognized the need for its own wa-tering truck to control the dust conditions on its jobsite,to supplement that or those of the Town of NorthHempstead, the absence of any watering for some hourson April 20, including on the part of Respondent whosewatering equipment stood idle and unutilized, obviouslymeant the absence of any measure for controlling Re-spondent's drivers' exposure to the dust (and other accu-mulated airborne debris) at that time, which, accordingto credited testimony, was at least sufficient to create ex-treme discomfort as manifested by the physical symp-toms requiring Kuebler and Curd to obtain medical as-sistance Under these circumstances, it was violative ofthe Act for Respondent to discharge those two employ-ees for acting in concert to attempt to remedy the de-scribed working conditions Respondent could, since itdid not provide protective breathing masks or a wateringtruck that morning, have suspended work or at the veryleast have permitted the two disabled employees toreturn to work when they were able, instead of discharg-ing them out of hand and, as Foley indicated, expectingand requiring them to continue to work while literallychoking and unable to continue to do soWith regard to Respondent's contention that the dustconditions on April 20 were the result of the temporarybreakdown of the town's watering truck, it may be saidat the outset that even that would not have Justified theemployees' discharge Would Respondent have expectedthem to continue to work while choking or sputteringinto insensibility, if not worse, simply because the town'swatering truck was broken down? What of Respondent'sown watering truck, which was not broken down butstood idly by? Furthermore, as Respondent's own wit-ness, its watering truck operator Garry, testified, thetown's watering truck was in any event inadequate forRespondent's needs•indeed, it was for this very reasonthat the Town of North Hempstead had authorized Re-spondent to utilize one of Respondent's own trucks, atthe town's expense, to meet this need Since, therefore,even if the town watering truck had been working and inuse, it would have been inadequate to take care of Re-spondent's needs, Respondent's explanation that it didnot utilize its own watering truck because it was await-ing repair of the town's watering truck does not holdwater, so to speak, but fails to "stand under scrutiny"44and falls flat44 NLRB v Dant (I Russell Ltd, 207 F 2d 165, 167 (9th Cir 1953) HENDRICKSON BROS , INC453Nor is it of consequence that, if it be the fact, driversof vehicles other than Respondent's failed to complain orcease working because of conditions at the landfill, sincethe employees here did so in good faith and with an hon-estly and reasonably founded belief that they had to doso•indeed, they proceeded at once for medical help Inthis connection, it should also be borne in mind thatunlike other vehicles visiting the landfill briefly to droptheir loads of garbage Respondent's drivers worked therecontinuously for a full day's shift and, in the case ofCurd and Kuebler (who, for practical purposes, receivedno other assignments on the closely guarded and unin-spectable shape lists), day after day It is therefore notsurprising that, under these circumstances, they•unliketransient unloaders or drivers traversing the landfill spo-radically and briefly•could and would present the dis-tressing and incapacitating nasopharyngeal/respiratory/-bronchopulmonary, as well as ocular, subjective symp-toms and objective signs observed, diagnosed, and treat-ed by their respective physicians Thus, even beyond theillegality of their discharge under Washington Aluminumand its progeny, these two employees were singled outinconsistently with Respondent's own policy and prac-tice for discharge for job-incurred illnessAlthough, as amply established, the two dischargedemployees' complaints were entirely legitimate, indeedeven medically objectified, even had they not been soclearly established, their discharge for complaining andwalking off the job under the described conditions wouldstill have violated the Act under Washington AluminumWhile it is understandable, from Respondent's point ofview, that these employees were a burr in Respondent'sside because of their leadership in protected concertedactivities, employees may not be discharged for "exces-sive" exercise of their rights under the Act Employeeswho are "dissident and annoying" because of their asser-tion of statutory rights not believed in or accepted bytheir employer, do not for that reason become vulnerableto discharge 46 It is no defense to violation of the Actthat employees are too diligent in assertion of their rightsunder itRespondent's contention that these employees' leavingtheir job to seek medical attention under the describedcircumstances constituted an unlawful strike under thesubsisting collective agreement is without merit Section502 of the Act expressly provides to the contrary thatleaving work under such circumstances shall not bedeemed a strike This statutory protection is neitheroverruled nor overcome by a no-strike provision in acollective agreement 46 It may be added that under thecircumstances as described and found, it was entirely rea-sonable for Kuebler and Curd to believe that ForemanBrown was acquiescing in and authorizing them to leavework early in view of the conditions described, as sub-45 Duo Bed Corp v NLRB, 327 F 2d 850, 851 (10th Cir 1964), certdenied 380 U S 912 (1965)46 "The effect of this section [502] is to create an exception to a nostnke obligation in a collective bargaining agreement' Whirlpool Corp vMarshall, 445 U S 1, 18 fn 29 (1980) See also Gateway Coal Co v MineWorkers, 414 US 368, 385 (1974), NLRB v Knight Morley Corp, 251F 2d 753, 759 (6th Cir 1957), cert denied 357 U S 927 (1958)stantiated by his own work diary entry (supra, G C Exh51(b), p 6, 11 5-8)In view of the determination that Respondent's dis-charge of Curd and Kuebler was in violation of Section8(a)(1) of the Act under Washington Aluminum and itsprogeny, it is unessential to determine whether those em-ployees' leadership and activism in FORE also played arole in those discharges, although the discharge of thesetwo leaders of FORE, atop that of still another leader ofFORE, namely, Smith (infra III,D), may be viewed as anot unremarkable coincidence meriting explanation nothere supplied 47 It is at any rate amply clear that sincetheir exercise of their rights under the Act, in protestingand leaving Respondent's jobsite under the conditionsdescribed, provides no basis or justification for their dis-charge, and Respondent has failed through preponderat-ing (or indeed any substantial credible) evidence to estab-lish other believable basis or justification for those dis-charges," Respondent's discharges of Kuebler and Curdon April 20, 1982, were in violation of Section 8(a)(1) ofthe Act, and I so find and determine 49D Respondent's Discharge of Steven K SmithIt is further alleged that Respondent, in violation ofSection 8(a)(1) and (3) of the Act, discharged employeeSteven Smith on November 14, 1980, because he en-gaged in concerted activities protected under the Act, in-cluding his activism in FORE1 Facts as foundSteven K Smith started working for Respondent as atruckdriver in 1970, since which time he has also been amandatory member of Teamsters Local 282 He has beenone of the leaders of FORE and also an observer or"checker" for the unsuccessful FORE slate in the Local282 elections of 1978 and 1981 In short, to Respondent'sknowledge, Smith has been a prime mover in the attemptto oust the leadership of Teamsters Local 282, to bringabout effective enforcement of the collective agreementand bargaining relationship with Respondent, and to pro-tect employees' rights under the Act through proper ac-tivities of a union truly and honestly representing the in-terests of the employees And credited proof shows that47 As indicated above, Respondent, including Executive Vice Pres'dent Farley, were well aware of those activities The recent conviction inFederal court of the leadership of Teamsters Local 282 (notwithstandingRespondent s president's testimony on its behalf) would appear to lendsubstance to the conclusion that at least some of the matters over whichthe discharged employees here, as leaders of FORE, were continuing toconcern themselves, were not fanciful nor purely vexatiously motivated49 Cf NLRB v Transportation Management Carp, 462 U S 393 (1983)49 Respondent's contention that the Board should defer Kuebler andCurd s discharges to arbitration, under Dubo Mfg Carp, 142 NLRB 431(1963), is answered at the threshold by the fact that the parties have notelected to so proceed, the employees and the Union having withdrawnany initial indication that they would or might do† so, and Respondenthaving admittedly not moved to compel it or otherwise pressed thereforCf, , e g, Youngstown Sheet & Tube Ca, 235 NLRB 572, 575 (1978) Fur-thermore, Teamsters Local 282 has filed no charges here on behalf of itsmembers here, it being•as shown above•seemingly contrary to thepolicies of its current hierarchy to resort to the Board's processes in yindication of the statutory protections of the Act Cf Ball Carp, 257NLRB 971, 972 (1981) Finally, the issue has now been fully litigated,and herein resolved, before the Board in the instant proceeding 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had been expressly warned, including by Respond-ent's own foremen, to desist from such activity since itwas disafavored by and would land him in trouble withRespondent 5• Further, as in the cases of Kuebler andCurd, supra, the record is replete with continuing activi-ties by Smith in pursuance of rights protected by the Actand instances of alleged indifference by Teamsters Local282 to guard those rights for him and other drivers ofRespondentSmith was precipitately discharged by Respondent onNovember 18, 1980, without even being given an oppor-tunity to be heard or to explain what appears to be thetrue fact, as will be shown, that he was being improperlydischarged, at least under a misapprehension by Re-spondent of the facts The issue here is what were thetrue reasons for Smith's precipitate discharge after some10 years of essentially satisfactory" service Resolution ofthis issue, in the frame of reference of Respondent'sknowledge of Smith's continuously strong activismagainst the Teamsters Local 282 hierarchy52 and hisleadership in "FORE," involves, in part, a description ofRespondent's prevailing practices concerning its drivers'manifests and the working times noted thereon as con-trasted to the precise times actually worked, and also theevents on November 13 and 14, 1980†the day beforeand the day when Smith was discharged Both of thesewill now be addresseda Respondent's practices pertaining to drivers'manifests and actual quitting timesRespondent's drivers are required to submit manifestsat the end of each workday Those manifests supposedlydesignate, ostensibly for billing purposes, the hoursworked by and the quitting time of the driver submittingthe manifest-1 e , barring overtime, in the case of as-phalt contract drivers from 8 a m to 5 p m, and in thecases of heavy construction contract drivers from 8 a mto 4 30 p m 53 In actuality, however, because of the suc-cessful attempts seemingly spearheaded by Smith, Curd,and Kuebler, as described above (sec II,B), to bringabout a single instead of a bifurcated pay system for as-phalt contract drivers and for heavy construction con-tract drivers, and also because of seeming looseness in re-porting practices†acquiesced in by management†withregard to leaving somewhat earlier, if the day's work5• Although Respondent's supervisors/foremen/employees AnthonyGraziano, Frederick (Rick) Norton, Laverne (Jack) Norton, Farwell, andDaSilva, except for Graziano (now retired) still in Respondent's employand testifying as its witnesses, denied or for the most part professed lackof recall" of such warnings, on comparative testimonial demeanor asclosely observed by me at the trial, I have no hesitation in prefernng andcrediting Smith's better memory" Although at the trial Executive Vice President Farley attempted todredge up some alleged tardiness on the part of Smith in preceding years,for which he sent Smith a letter (G C Exh 5)†conceding he had sentno such letter to other tardy dnvers†it is clear that Smith was not dis-charged for this reason As a matter of fact a grievance panel later resolved the alleged "tardiness' in Smith's favor and he was subsequentlypaid for the time in question (G C Exh 7)52 Examples of the continued publicity and notoriety of the persistingcomplaints, charges, and proceedings against that hierarchy of TeamstersLocal 282 are amply reflected in exhibits in the record, referred to supra,sec II,B,2,3,4, and 553 See supra, sec III,13,1 fn 5 passimwas completed or no further work was required late inthe afternoon (and also to allow for time to clean thetrucks and to drive them to the particular location sitewhere they were stabled), but nevertheless reporting thetechnical (but thus rarely if ever observed) quitting time(i e, 4 30 or 5 p m), it was an entirely usual and manage-ment-acquiesced-in practice for drivers to leave beforethe technical "end" of the workday, but nevertheless toreport the technical end of the workday on the manifestThere is abundant proof in the record54 as to this, and Icredit that proof Thus, for example, Foreman Browntestified that it was normal practice for Respondent'sdrivers to leave around 4 10 p m although paid for thefull day (to 5 p m) And Executive Vice President Farleyconceded at the trial that Smith was not discharged for im-properly filling out manifests 55 It is within the context ofthese practices and these concessions by Brown andFarley that I believe it to be necessary as well as fair toevaluate the events of November 13-14 resulting inSmith's discharge, which will now be doneb Events of November 13-14, 1980At 8 a m on November 13, 1980, Smith loaded upwith asphalt at the Rason asphalt pit in Farmingdale,Long Island (Broad Hollow), destined for Respondent'sIslip "Joint Venture" job project, where he unloaded itThereafter until around 3 p m he worked at dumping as-phalt on driveway aprons at Respondent's Islip nearbysewer job At that time (about 3 p m), Foreman GeorgeGreenwood at the Islip sewer job instructed him todump the remaining asphalt in Respondent's nearby Islip"Joint Venture" or "Nassau" job debris yard, where hewas to see Foreman John Tnolo Complying with Fore-man Greenwood's instructions, Smith arrived at Re-spondent's Islip "Joint Venture" or "Nassau" jobsiteshortly thereafter, dumped his excess asphalt and cleanedup his truck, under the observation of Tnolo, who mean-while left without saying anything to Smith Around3 30, John F Hendrickson (son of Respondent's principalJohn C Hendrickson and cousin of its chief principalMilton Hendrickson), job manager of Respondent's Islip(Nassau) Joint Venture job project, came out of his trail-er and asked Smith whether he had seen driver PetersonSmith replied that Peterson had left after dropping off aload of topsoil When Hendrickson indicated he neededPeterson for a run, Smith volunteered to take it since hewas not doing anything Hendrickson declined Smith'soffer, stating that he had wanted Peterson to do it Sinceit was then around 3 30 p m, Smith said to Hendrickson54 See, e g, testimony of the General Counsel's witnesses Smith,Kuebler, Curd, Trott, and Brown, and Respondent s witnesses Farley,Bourgal, and Gattus Gattus testified (with support in other testimony)that it was only after Smith's discharge that the time reporting system onthe manifests was purportedly tightened up (G C Exh 26) by Farley†a"tightening up" even then honored in the breach rather than in the observance and soon thereafter rescinded or abandoned Executive VicePresident Farley conceded there was no clock in/out or strict timekeep-ing system for Respondent s drivers, although there were occasional su-pervisory spotchecks55 Tr 2105-2106 This is in seeming contrast to Farley s position andstatement before the arbitrator in connection with Smith s discharge(infra) HENDRICKSON BROS , INC455that if there was nothing further for him to do, in viewof the hour he would return his truck56 to the BroadHollow (i e, Farmingdale) Rason asphalt pit (where hehad obtained it) Acquiescing, Hendrickson said, "Okaygood night" In no way was any indication given toSmith that there was anything left for him to do at thathour or that he should not return the asphalt truck toFarmingdale, where he had obtained it As of this time,Smith had worked for Respondent for 10 years and wasthoroughly familar with its procedures The timing hereinvolved was in no way unusual•it was just like anyother day When Smith arrived at the Broad Hollow(Farmingdale) asphalt pit around 4 p m, he fueled up thetruck, filled out his manifest, and then (around 4 15p m), still in accordance with Respondent's standing op-erating procedures, awaited the shape for the next day,November 14, in the presence of various other driversincluding the missing Peterson, leaving the yard forhome around 4 35 p m, the usual time, with four or fiveother drivers•all as usual Smith had received the sameshape or job assignment for the next day, November 14On the next day, November 14, Smith's supervisor as-phalt Foreman Greenwood asked him where he hadbeen on the previous afternoon Smith told him Green-wood then said that Foreman Tnolo of Islip (Joint Ven-ture project) had told Greenwood that Smith nevershowed up there Smith replied that he had indeed beenthere and that Tnolo knew it Smith said he would lookfor Tnolo to straighten this out When Smith later did soand in the presence of Greenwood reminded Tnolo thatTnolo himself had seen Smith at the Islip jobsite the pre-vious afternoon, Tnolo did not deny it but this time indi-cated that Smith "should have waited for the payloaderor somebody to give you orders," instead of returningthe asphalt truck to the Farmingdale asphalt pit At notime had Tnolo or'Hendrickson told Smith anything likethat, or indeed anything at all, the previous afternoonWith the situation or problem (if any, but seeminglynone) thus straightened out, at the end of the day (No-vember 14) Foreman Greenwood again instructed Smithto dump his excess asphalt at Islip (Nassau yard) as onthe previous day (November 13), and he did so Thistime, however, Islip job Superintendent Richard Lutjen(who did not testify here) directed Smith to report totimekeeper Frank Farwell, who without further adohanded Smith a paycheck (this was not a regularpayday) and a termination slip While Smith was tellingthis to Steward Gattus, driver Trott pulled up and askedwhat was going on When Smith told Trott he had justbeen fired, Trott informed Smith that Trott had justcome from Broad Hollow (Farmingdale), where he hadpersonally overheard Rason Asphalt Plant Superintend-ent Mallin tell weighmaster Matthews that "[T]hey weregoing to get [Steve Smith]," and that•as a precaution-ary measure in order to assure accuracy•Trott hadcommitted that to writing at once, and Trott thereuponshowed it to Smith, then immediately adding to it a por-56 It was not actually Smith s usual 10 ton truck no 534, which couldnot be started, but truck no 511non underneath a line which he drew 5 7 Trott's contem-poraneous res gestae statement (G C Exh 11), borne outby Trott's testimony here, corroborative of Smith's ver-sion, is as followsOn Nov 14 at 1 40 I was making a phone call atthe pay phone at BH [Broad Hollow] in the scalehouse I over heard Dick & Gene Mailin discussingwhat time S Smith parked his truck on Nov 13 ( Iparked with him at 4 05) Gene said Skip (A Hen-drickson Jr) was suppose to keep account of histime Dick said Joe called & wanted to know whattime he parked Dick said he was only aware oftrucks that passed through scale upon quitting time,and that Smith was in a group with Kornschild, Pe-terson, Cicotta looking at the shape He said that ifanyone wanted to know what time Smith parkedthey should ask him To this Gene said they wanted(to nail him)' The conversation ended here whenGene asked Dick whose truck was parked outsideDick said "It's Trott He is making a phone call"That is when I made my exit (Drivers side door on527 has no HB Decal ) (Gattus verified this )I saw Gattus & Smith at T A 3 00 Nov 14 talkingSmith showed me his termination notice I thenshowed Paul and him the above note to which theywere both surprised No one knew of the term tillGattus gave Smith the checkSmith then parked his truck He has never been reinstat-ed or received any further work from Respondent Atermination notification dated the same day (November14) and addressed to Steward Gattus and signed by Ex-ecutive Vice President Farley states that Smith was dis-charged for "failure to follow direct orders given to himby our supervisory personnel on November 13, 1980 atthe Islip Sewer Job" (G C Exh 12) When Smith, in afutile attempt to regain his job, sought out Farley to ex-plain to him what had happened, Farley's only responsewas that "I don't talk to employees" Subsequently,Union Business Agent Gesualdi indicated to Smith thathe could or might have his job back without backpay ifhe apologized, but was unable to explain what for, nordid Farley ever say any such thingConvinced that he had been railroaded, and nettled be-cause he had not even been given an opportunity to ex-plain the facts, Smith equipped himself with a concealedrecording device and engaged Foreman Greenwood in adiscussion concerning the events of November 13 Atranscript of that tape recording and a supplementarywritten statement signed by Foreman Greenwood are inevidence here (G C Exhs 13C and 14) The statement ofForeman Greenwood, an utterly credible witness who57 Called as Respondent's witness, Superintendent Mallin, who was appointed to that job by Respondent's principal and president Milton Hendnckson, testified that he was unable to remember this Respondent's witness Matthews, also a longtime retainer, likewise professed inability torecall the conversation On the basis of comparative testimonial demeanorobservations I have no hesitancy in preferring the better memory ofTrott, an unusually impressive witness 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified at Respondent's call, is as follows (G.C. Exh.14):On 11/14/80 I, George Greenwood, overheardJohn Triolo talking to Steven Smith in which headmitted he did see Steven Smith in the Islip yardon 11/13/80 at 3:05 which was the opposite of whathe said to me George Greenwood, on 11/13/80 at4:00. As the conversation continued John Triolothen said he not only saw Steven Smith in the yardbut told me to stay and wait for the payloader. AsSteve Smith denied he had spoke to him JohnTnolo then said "all right so I didn't talk to you butyou should have stayed in the yard anyway."This I swear to be True.[signed] George GreenwoodSigned 12/2/80at 9:30 AMTestifying at the trial as Respondent's witness, Islipsewer job foreman Greenwood, who has been in Re-spondent's employ for over 30 years,58 swore that afterhe had instructed Smith on the afternoon of November13 to report to Triolo when he was finished at Islip,around 4 p.m. Foreman Triolo showed up at the Islipsewer job and asked Foreman Greenwood, "Where isthe truck you were using"•meaning the truck driven bySmith. Greenwood replied that he had sent it to the IslipJoint Venture project where Triolo was foreman. Appar-ently Greenwood made it his business to pass by the IslipJoint Venture yard•about a 5-minute drive from Green-wood's Islip sewer project•and he personally observedSmith there, cleaning up his truck; however, Greenwooddid not see Tnolo there. On the next day, November 14(still according to Foreman Greenwood), after he hadasked and Smith had told him he had gone to the JointVenture project in accordance with Greenwood's in-structions, later when Smith queried Triolo, in Green-wood's presence, "What's this about my not being [atyour yard] yesterday? You saw me there," Trioloagreed, stating, "Yes, but when I came back I didn't seeyou."Foreman Triolo, testifying as Respondent's witness,acknowledges here that he did in fact see Smith unload-ing cold asphalt at Triolo's jobsite yard, but claims thatwhen Triolo left the yard thereafter to seek a payloaderto load Smith's truck with garbage58•without sayinganything to Smith to wait for him or otherwiseŠand laterreturned, Smith was gone. Triolo claims Smith shouldhave waited for him to return, even though he acknowl-edges he did not ask or in any way indicate to Smith thathe should. Triolo claims that when he returned, althoughHendrickson told him that he had seen Smith there, Hen-drickson did not disclose to Triolo that he had talked to55 We have been instructed that such witnesses deserve extra goodmarks in credibility evaluation because they testify under hazard of jobretaliation. Cf, , e.g., Georgia Rug Mill, 131 NLRB 1304, 1305 fn. 2 (1961),enfd as modified 308 F 2d 89 (5th Cir. 1962); Wirtz v B A.C. Steel Prod-ucts, 312 F 2d 14, 16 (4th Cif 1963)59 It is not readily apparent why Tnolo should want to load with gar-bage a truck which he had just observed Smith cleaningSmith at all. Triolo concedes that at no time did he radioor communicate to the yard that he had located a pay-loader and was on his way back with one, or that Smithshould wait for him. Tnolo further testified that it wasExecutive Vice President Farley himself" who wanteda written memorandum of this "incident" prepared atonce, which Triolo did before 5 p.m. of that day (No-vember 13)•something which he acknowledges was outof keeping with his past practice. Triolo claims that thememorandum he wrote is now unaccountably missingand was thereafter replaced by a substitute memorandum(G.C. Exh. 55) written by him at the behest of his superi-ors. According to Triolo, these two memoranda (i.e., theallegedly missing original and the later substitute) are theonly ones ever written by him in his 10 years of employ-ment with Respondent, and Triolo regards them as un-called for and the entire incident as not meriting amemorandum. Triolo explains his denial that he had seenSmith at Triolo's yard on the afternoon of November 13as "a slip of the tongue" which he nevertheless left un-corrected. Finally, Tnolo acknowledges that at no timedid he afford Smith an opportunity to provide any expla-nation, and that it was neither Triolo's judgment nor rec-ommendation that Smith be discharged over the incident.John F. Hendrickson corroborates Smith's testimonythat he was at the yard in question in the late afternoonof November 13 and that Hendrickson declined Smith'soffer to do the job Hendrickson had in mind for driverPeterson. According to Hendrickson, about a half hourlater, around 4 p.m.•"approximately five or ten min-utes" after he saw Smith•he unsucessfully attempted tolocate driver Peterson on Respondent's radio intercom,and then in his own mind•without conveying this toSmith, to whom he had just conveyed the opposite•de-termined to use Smith if he could not locate Peterson.Hendrickson then notified Job Superintendent Lutjenthat he was unable to locate Peterson, and that when hethereafter was unable to espy Smith in the yard, withoutmaking any attempt to locate Smith (either by intercomor otherwise), he again notified Lutjen, who told him towrite up a report on that also. Hendrickson acknowl-edges that this was the first time in his 6 years of experi-ence with Respondent that he had been asked to preparesuch a report." Hendrickson also testified that Respond-ent's drivers' workday was from 8 a.m. to 4:30 p.m., bywhich time they were expected to have their trucks re-turned to their proper parking locations•in Smith's case,Farmingdale, about 20 miles distant, requiring drivingtime (according to Hendrickson) of 20 to 45 minutes•cleaned up and ready for the next day's use (in order toIt seems astonishing that Farley, Respondent's executive vice presi-dent and top operating chief of its entire far-flung enterprise, should im-mediately be informed about and take such a keen Interest in so seeming-ly a prosaic and trifling matter, and handle it so drastically Tnolo pro-fesses ignorance as to how Farley had learned about the incident sospeedily5i Hendrickson claims that although he did so, he thereafter addedtwo variant supplements to assure the correctness of the original (G.C.Exhs. 56B, C, D, and E). If preparation of the original memo was un-precedented, then preparation of the others including a top sheet (G CExh. 56A) to "J H F" e, Farley) was perhaps trebly unprecedented,lending a peculiar aura to such a seemingly trifling incident perhaps as-cribable at worst to an understandable, petty misunderstanding HENDRICKSON BROS , INC.457avoid the necessity for payment of overtime). It is inter-esting to observe that although Smith was: discharged,Peterson, who was likewise needed (G.C. Exh. 56B) butcould not even be located, and who likewise had left thesame yard to return to Farmingdale, but earlier thanSmith, and whose truck had already been returned byhim to Farmingdale before 3:55 p.m. (G.C. Exh. 56C, p.2, 1. 7) according to Hendrickson, was neither dischargednor in any way disciplined.622. Analysis and resolutionIn the described state of the record, I much prefer andaccordingly. accept the account of Smith and ForemanGreenwood, in preference to that of Respondent's wit-nesses, to the extent that they differ, as to the events ofNovember 13-14. That preference, which on balance isnot difficult for me to make based on comparative testi-monial demeanor as closely observed by me, is fortifiedby other circumstances including Shortfalls in the ac-counts of Respondent's witnesses already alluded to.Within the basic framework of the intense, continuinglevel of protected concerted activities and the leadershipin the dissident organization FORE, of Smith, an essen-tially satisfactory employee fo'r 10 years, Respondent'sassertion that it discharged him (but took no actionagainst its other driver Peterson for about the samething) because of the events of November 13, 1980, isdifficult to accept. It places an intolerable strain on cre-dulity for many reasons. We begin with the underlyingreferential framework of Smith's unremitting protagon-ism (with his fellows Curd and Kuebler) in protectedconcerted activities and his leadership in FORE. We addto this his persistence in seeking to unseat the TeamstersLocal 282 hierarchy and to bring about effective admin-istration and enforcement of the collective agreement•athreat to the longstanding entente cordiale between Re-spondent and that local union, the source of Respond-ent's steady and otherwise tractable labor supply; Team-sters Local 282 Business Agent Bourgal's acknowledg-ment that in all of-his years he had never even a singletime filed any charge on behalf of any constitutents ofthat local union before the Board or its state counterpart,under the circumstances detailed it .bordering on the in-conceivable that in all of those years, considering thesize of its membership, there was never any reason to;the generally loose practices observed by Respondent'sdrivers, with its general acquiescence as to the filling outof their daily manifests, including the imprecise record-ing of actual quitting times at the end of the day, andRespondent's tolerance of those quitting times; the preci-pitateness of Smith's discharge, considering his 10-yeartenure of essentially satisfactory employment; the dispari-ty of the extreme penalty of discharge visited uponSmith, considering the alleged incident involved•a pen-alty not shown to have a parallel in all of Respondent'shistory; the fact that Smith's fellow dnver Peterson was62 It Is also of interest to observe that in his written report of the epi-sode, Hendrickson is careful to restrict himself to stating that he did notinstruct (G C Exh. 56B, p. 1, 1. 21, and G C Esti 56E, I 4) Smith toleave the yard, and he is totally silent regarding Smith's informing himthat he was returning the truck to Farmingdaleneither discharged nor disciplined for a like if not identi-cal offense on the same afternoon, the fact that Smithwas never afforded any opportunity to explain, much lessdemonstrate, the facts and justice of his side of the case;Farley's concession at the instant trial (seemingly con-trary to his position and testimony before the arbitrator)that Smith was not discharged for improperly filling outhis manifests; Foreman Greenwood's testimony and writ-ten statement supportive of Smith; the strange coinci-dence that of the only four or five drivers discharged inthe 4-1/2 years that Bourgal has been the TeamstersLocal 282 business agent (as testified by Bourgal), threeof that small number were the FORE leaders•Smith,Curd, and Kuebl†r•a coincidence so arresting as to callfor factual explanations63 not forthcoming here; and thata careful consideration of the facts here (supra, sec.II,D,1) establishes no believable reason for Smith's dis-charge under all of these circumstances. It is indeed diffi-cult to believe and Respondent has failed to establish bypreponderating evidence as required64 that after so manyyears of service it would summarily discharge one of itsdrivers over such (at worst) a trifling and ambiguous(even if not contrived and concocted, as I believe it was)incident, without even affording him an opportunity toexplain." It follows that there was some other reason forhis discharge•namely, as established by the GeneralCounsel, his dogged persistence in seeking to oust theleadership of Teamsters Local 282, perceived by him tobe corrupt; his objective•unwelcome to Respondent•ofobtaining enforcement of the collective agreement in thetrue interest of all of the drivers; and his leadership inFORE, designed to achieve those ends.In sum, the General Counsel has made out a primafacie case here, but Respondent has failed to overcome itby preponderating credited evidence as required underthe test recently announced by the Supreme Court inNLRB v. Transportation Management Corp., 462 U.S. 393(1983).On the entire record, including comparative testimoni-al demeanor as closely observed, I find and determinethat the true reason for Respondent's discharge of its em-ployee Steven K. Smith on November 14, 1980, was, asalleged in the complaint, Smith's persistence in filinggrievances under the subsisting collective agreements towhich Respondent was a party, and Smith's otherwisepersistently engaging in other protected concerted activi-ties under the Act, including leadership in Fear of Repris-al Ends (FORE); that but for those activities on Smith'spart he would not have been discharged; and that Re-spondent thereby, and through its failure to rehire or re-employ Smith since that time, has violated Section8(a)(1) and (3) of the Act.It remains again, as with Curd and Kuebler, but on adifferent basis, to consider Respondent's additional con-63 NLRB v Transportation Management Corp, 462 U S 393 (1983)64 Id65 It will be recalled that, as strongly suggested by the testimony ofRespondent's own supervisor, Foreman Greenwood, an outstandinglycredible and certainly disinterested witness, the entire episode in questionwas manipulated and distorted, with Foreman Greenwood (to his credit)refusing to participate in the charade designed to oust Smith from his jobfor a pretextual reason 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDtention, again raised by way of affirmative defense, con-cerning arbitration. In Smith's case, Respondent urgesthat all issues involved in his discharge have alreadybeen determined in a private arbitration before an arbi-trator jointly selected by Teamsters Local 282 and Re-spondent. 6 6Smith is firm in his testimony that at no time did hesubmit, raise, or was there mentioned in the arbitrationproceeding-which was conducted on December 22,1980, after Smith had filed his charge with the Boardherein on December 1, 1980-any issue or suggestionconcerning his protected concerted activities under theAct nor of his dissident Teamsters Local 282 activities inFORE. A careful reading of the transcript (R. Exh. 5) aswell as of the arbitrator's disposition (R. Exh. 6) in thatproceeding bears Smith out.There is thus, properly speaking, not here presented amatter of deferral to an arbitral award, since the issue ofviolation of the Act was not submitted to (assuming,indeed, that it could be; cf. Act, Sec. 10(a)) nor passedon by the arbitrator, whose determination did not en-compass that issue at all. Thus, there is nothing to evenconsider deferring to, since that issue was left undeter-mined in the arbitration but was fully explored and liti-gated in the instant proceeding for the first time, whereit properly should be since it involves the Board's statu-torily imposed responsibility for administering and reme-dying violations of the Act.67 See Section 10(a) of theAct; General American Transportation, 228 NLRB 808(1977). For this amply decisionally supported68 reason(i.e., nonsubmission to and nonconsideration by the arbi-trator of this issue), it is unnecessary here to assess thefairness of the arbitration proceeding and its outcome66 This was the same arbitrator as the Employer-Teamsters Local 282designated arbitrator before whom Curd and Kuebler declined (supra,sec II,C,1 hi 36) to submit their discharges for adjudication, in •view ofSmith's prior experience, preferring instead to exercise their right to availthemselves of the process of the Board before a tenured governmentaltrial judge not selected by either or both of the parties they regarded asadverse to their rights and Interests under the prevailing circumstances inthe situation shown, particularly where the employees/mandatory unionmembers were being represented by a local union with whose leadershipthey were at daggers' points desperately trying to unseat and which hadbeen and was enmeshed m a miscellany of criminal as well as civil litiga-tion67 As is apparent from the discussion, supra, sec 11,D,1 and 2, theSmith discharge issue here under consideration Involves no question ofcontract interpretation or similar question classically considered appropri-ate for disposition through private arbitration The Issue here is, simplyand bluntly, only whether Respondent violated the Act through its dis-charge of Smith-a statutory and public law enforcement issue Cf., e g.,General American Transportation, 228 NLRB 808 (1977).66 Cf. , e g , NLRB v Propoco, Inc , 742 F 2d 1438 (2d Cir 1983), affg263 NLRB 136 (1982), NLRB v Magnetics International, 699 F 2d 806(6th Cir. 1983); NLRB v. Al Bryant. Inc., 711 F.2d 543 (3d Cir 1983),NLRB v. Designcraft Jewel Industries, 675 F.2d 493 (201 Cir. 1982); Gener-al Warehouse Corp., 247 NLRB 1073, 1076 (1980), enfd. 643 F.2d 965,969-971 (3d Cir 1981), Si Luke's Memorial Hospital v. NLRB, 623 F 2d1173, 1178-79 (7th Cir 1980); Suburban Motor Freight, 247 NLRB 146,146-147 (1980), Stephenson v. NLRB, 550 F 2d 535, 537-541 (9th Or1977), Banyard v. NLRB, 505 F 2d 342, 348-349 (D.0 Or 1974), JohnKlann Moving Co. v. NLRB, 411 F 2d 261, 263 (6th Cir 1969), certdenied 396 U S 833 (1969), Yourga Trucking, 197 NLRB 928 (1972); AirReduction Co, 195 NLRB 676, 676-677 (1972); Collyer Insulated Wire,192 NLRB 837, 839-840 (1971), Raytheon Co., 140 NLRB 883, 884-887(1963), enf denied on other grounds 326 F.2d 471 (1st Cir. 1964).under the Board's Spielberg" standards. It follows thatRespondent's contention that the Board is precluded herefrom considering the issue of statutory violation stem-ming from Respondent's described discharge of Smith, iswithout merit.On these findings and the entire record, I state the fol-lowingCONCLUSIONS OF LAWI. Jurisdiction is properly asserted in this proceeding.2.By its conduct set forth and found here in sectionII,C, supra, in terminating the employment of CharlesCurd and John William Kuebler on April 20, 1982, andfailing to reinstate or reemploy them thereafter, Re-spondent has interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed under Sec-tion 7 of the National Labor Relations Act and continuesso to do, thereby engaging in unfair labor practices inviolation of Section 8(a)(1) of the Act.3.By its conduct set forth here in section II,D, supra,in terminating the employment of Steven K. Smith onNovember 14, 1980, and failing to reinstate or reemployhim thereafter, under the circumstances described andfound in section II,D, supra, Respondent has discriminat-ed and continues to discriminate in regard to the hire,tenure, and terms and conditions of employment of em-ployees, thereby engaging in unfair labor practices inviolation of Section 8(a)(3) of said Act; and has, further,thereby interfered with, restrained, and coerced employ-ees in the exercise of rights guaranteed in Section 7 ofthe Act, and continues so to do, thereby engaging inunfair labor practices in violation of Section 8(a)(1) ofsaid Act.4.Respondent has engaged in said conduct, and con-tinues to do so, because its said employees engaged inconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection lawful under saidAct, and in order to discourage employees from engag-ing in such lawful activities under said Act.5.The aforesaid unfair labor practices and each ofthem have affected, are affecting, and unless permanentlyrestrained and enjoined will continue to affect, com-merce within the meaning of Section 2(6) and (7) of theAct.6.Respondent's affirmative defenses in each of theconsolidated cases herein, pertaining to arbitration,should be dismissed as lacking merit in fact or in law.69 Spielberg Mfg. Co, 112 NLRB 1080 (1955) Cf Prolific•, Inc., 263NLRB 136, 137 fn. 3 (1982), enfd supra fn 69. In this connection, It maybe of interest to note that on March 3, 1981, subsequent to this arbitra-tion, the Unemployment Insurance Appeal Board of the State of NewYork unanimously rejected the appeal of Hendrickson Bros, Inc. (Re-spondent in the instant proceedings) and affirmed the determination of itsAdmistrative Law Judge Rayner that Smith's discharge involved no mis-conduct on his part and that he was accordingly entitled to unemploy-ment insurance benefits (C P Exhs 10, I 1, and 12) We have been in-structed by the Board that such determinations are deserving of weight inBoard cases. See Mitchell Plastics, 117 NLRB 597, 598 fn. 1 (1957), enfdas modified 260 F.2d 472 (6th Cu. 1958); Seyfert Foods Co. 109 NLRB800, 810 fn 5 (1954), Sun Co, 103 NLRB 359 (1953), enfd as modified215 F 2d 379 (9th Cm 1954); Aerovox Corp., 104 NLRB 246, 247 (1953),enfd. 211 F.2d 640 (D.0 Cir. 1954), cert denied 347 U S 968 (1954) HENDRICKSON BROS , INC459REMEDYRespondent having been found to have interferedwith, restrained, and coerced employees in the exerciseof rights guaranteed to them by Section 7 of the Act,should, as is usual, be ordered to cease and desist fromcontinued and further such violation Respondent havingalso been found to have unlawfully terminated the em-ployment of three employees, and having failed and re-fused to reinstate or reemploy them, should, as is alsousual in such cases, be ordered to cease and desist fromcontinuing or other such violations, to offer full and un-conditional reinstatement to the terminated employees totheir former jobs and to make them whole, with interest,for any wages, overtime pay, accruals, bonuses, emolu-ments, and benefits (including vacations and vacationpay, and hospitalization and other medical benefits, in-cluding reimbursement for any expenses or obligationsincurred by reason of any cancellation, withdrawal, lapseof coverage, or nonpayment of premiums thereon, byRespondent) lost or reduced by reason of such termina-tions, and with full restoration of seniority as though saidterminations had not occurred, all as determinable in asupplemental backpay proceeding unless satisfactorilymutually adjusted without one Sums and interest shouldbe computed as explicated in F W Woolworth Co, 90NLRB 289 (1950), Isis Plumbing Co, 138 NLRB 716(1962), and Florida Steel Corp, 231 NLRB 651 (1977)Respondent should also be required to make said em-ployees whole for any income tax loss to them throughpayment of any sums due hereunder in a lump sum orotherwise pursuant to this Order rather than at the timesand in the manner said sums should have been paid butfor Respondent's unlawful nonpayment thereof 70All references in Respondent's records to the unlawfuldischarges herein should be expunged, and the terminat-ed employees should be so informed in writing, and Re-spondent should be required to desist from so indicatingto any prospective employer, union, unemployment in-surance agency, reference seeker, credit agency, or char-acter inquiry Respondent should be required to preserveand make available to the Board's agent its books andrecords for backpay and compliance determination pur-poses, and to post the usual informative "Notice to Em-ployees" Respondent should also be required to ceaseand desist from any like or related violation of the Act[Recommended Order omitted from publication I70 Cf Sears v Atchison Topeka & Santa Fe R R Co, 31 EPD para33,388 (U S D C Kans 1983) Board and courts have repeatedly pointedout that the purpose of backpay is to make unlawfully treated employeeswhole Payment to such employees of backpay, under Board order orcourt judgment, whether against an employer or a union, could be substantially detrimental to employees if they are thereby through suchtardy payment in a lump sum, forced into a higher Income tax bracket,with the effect (of which they are wholly innocent) of thereby reducingthen- net income instead of making them whole Since that result wouldbe a direct consequence of the unlawful nonpayment to them of themoneys when due, it seems utterly clear that a respondent, whether em-ployer or union, who brings this about by its unfair labor practices in violation of law, should be required to indemnify the employees for anysuch loss For these reasons, this requirement should be included in theremedial orderAPPENDIX AExcerpts from Respondent's Port Washington LandfillJobsae Foreman Brown's Job Diary (G C Exhs 5[a]and [b])June 12, 1981Had a little trouble with John Kuebler chauf complain-ing about dirt blowing because chauf on water truckwent home sick at 2 00 pm, gave me a hard time aboutcalling the Board of Health & union etc Because ofJohn Kuebler, only made 15 loads We should be makingaverage 20 loads [G C Exh 51[a], p 2 1Monday, June 15, 1981Called and tried to get John Kuebler and CharlieCurd off the job [Id p 4]Tuesday, June 16, 1981Having a hard time again with John Kuebler com-plaining too much dust he can't drive the truck becauseof fumes between the two of them [1 e, Kuebler andCurd] they set a slow pace of like 15 miles an hour andnone of the other drivers will pass a We are loosing [sic]a lot of yardage because of these two I asked again tohave them removed from the job but got them both backat the shape list at 4 00 for Wednesday again [Id p 5]Wednesday, June 17, 1981I showed ["Joe" and John Parr] how John Kueblerand Charlie Curd are messing up our fill runs by going 5miles an hour because they complain about too muchdirt and dust blowing They are holding up garbagetrucks and trucks from the dump hauling sand to covergarbage They have to pass our trucks which makes itvery dangerous with trucks coming off the dump Askedagain to have these two men removed from the jobHad to call Joe Farley and on orders from him I mustkeep track of loads each driver makesLent-454 made 15 loads because truck arrivedfrom Farmingdale at 9 30 Charlie Curd-453 made16 loads John Kuebler-510 made 16 loads HGreen-456 made 16 loads Alan Dice-509 made17 loadsWhile talking to [Shop Steward Paul Gattus] JohnKuebler pulled his truck up and started yelling about nothaving to work under these conditions, Told Paul[Gattus] he was gonna call Board of Health etc And in-sisted on a deligate [sic] Paul [Gattus, Teamsters Local282 Shop Steward] told him to calm down and get backto work• Other of Respondent's witnesses testified that one recommended wayof keeping dust down was to drive more slowly Foreman/dianst Brownacknowledged at the trial that Kuebler and Curd's slower driving andrecommendations to fellow-drivers that they also should drive moreslowly were "definitely related to the dust that was blowingaround ' 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have a right to keep [the drivers till 5 00 p m and]I told all 5 drivers to sit right where they were andall hell broke loose Big mouth Charlie Curd startedsticking his finger in my face and wanted to know whoseidea this was to keep the trucks sitting here doing noth-ing, and I replied "mine" I told you guys in the morningyou keep screwing me doing your 10 miles an hour andplaying games I could play games too When you playgames all day now I'm playing mineCharlie Curdsaid he's gonna called the Labor Relations Boardand have them down on my back I told him to call thePope if it turned him on When I finally told them topark the trucks, they all took off like they were dragracing all of a sudden the dust allover the place didn'tbother them [Id pp 6-8 ]Thursday, June 18, 1981I explained to [truckdriver John Graziano] aboutJohn Kuebler and Charlie Curd breaking chops Theirreply was they need their job and their [sic] going towork and pay no attention to their BSWhen Charlie Curd arrived on job about 7 50 a m [i e,10 minutes before work starting time] he called a so-called meeting and told [drivers] Graziano and Savarese,Jr slow down, they don't have to work under these con-ditions on this job but the 2 kids paid no attention to hisBS and ran circles around them all day Savarese Jrmade 20 loads Graziano made 20 loads compared toCharlie Curds 16 loadsCharlie Curd tried to influence every driver on the jobto slow down because of dirt blowing' because heclaims its bad for your health and they don't have to doit He complains so much again about the dirt blowingthe Shop Steward, Paul Gettis [sic] had to come on jobagain Dust is blowing a little bit not that they can'tdrive He told Paul Gattis [sic] he wants a delegate onthe job tomorrow because he will not drive the truckunder these conditionsJoe Nicolosi [Respondent's Vice President in charge ofall field operations] came on job and I suggested gettinga water tank put on one of the trucks and let Curd driveit and if we have rain that we don't need it We couldlift it off with Backhoe and use the truck on the fill runC Curd-453, 16 loadsA Dice-509, 17 loadsA Giuffre-510, 16 loadsJ Savarese, 456, 20 loadsJ Graziano, 454, 20 loads[Id pp 8-10]Monday, June 22, 1981[Teamsters Local 282 Steward] Paul Gattis [sic] came onjobI told him everything was fine except for John[Kuebler] complaining about fumesHe [Gattus] saidhe's going to have a talk to all the drivers and tellthem to shape-up because if it wasn't for this job these 5drivers would not be working [Id p 12 ]b See fn a supraTuesday, June 23, 1981[B]y 8 30 a m Charlie Curd and John Kuebler werecomplaining about too much dirt and dust blowing, thiswas bad for their health and that they don't have towork under these conditions I checked with the peopleon the dump and water truck was broke downRather than listen to their BS I took the tailgate of[f] atruck 453 and sent Charlie Curd over to L4 to put thewater tank on the truckWe had to adjust watertank and lost about 20 minutesWe watered all haulloads and no more complaints from any driversJoe Nicolosi came on job about 2 30 and seemed satisfiedwith what I was doingTruck 453•Curd-4 loads, put water tank onfor the rest of the dayTruck 509•Graziano-24 loadsTruck 454•Dice--24 loadsTruck 456•Savarese Jr •24 loadsTruck 510•Kuebler-22 loads90 loads total [Id pp 14-15 ]Wednesday, June 24, 19815 trucks on job, 1 being used as a water wagon all day towet down haul loads This worked out fine with all thedrivers No dust blowing at all [Id p 161Friday, June 26, 1981shows you the difference in load count whenKuebler & Curd are not on my job [Id p 18 1Monday, June 29, 1981Curd and Kuebler back on job We slowed down to112 loads today because of these 2 humps [Id p 20]Tuesday, June 30, 1981No complaints about dust blowing I make sureCharlie Curd was on water wagon [Id p 21]Wednesday, July 1, 1981Hauling clay with 5 trucks using 6th truck as a waterwagon No problem about water on roads today No onecomplained about dust blowing [Id p 22 ]Thursday, July 2, 1981By 2 30 p m Kuebler started complaining it was toodusty to work, wanted me to put water tank on truck Itold him to go to hell [Id p 23 1Monday, July 6, 1981[H]eavy rain over the weekend but by 2 00 pmroads were so dry and dust blowing so bad that all thedrivers were complaining they can't work under theseconditions so I put the water tank on 453 No more com-plaints after I started watering [Id p 26 ]Wednesday, July 8, 1981I had Joanie Hendricks on the water tankJohnKuebler kept breaking her ass all day that she don't HENDRICKSON BROS., INC461know how to put down water. I told her . . . tell JohnKuebler to piss up a rope. [Id. p. 28.]Monday, July 9, 1981. . . Didn't have John Kuebler here today. No com-plaints about too much dust. [Id. p. 29][Foreman Brown's reports for ensuing days show noproblems where roads were adequately watered with Re-spondent's watering truck in use.]Monday, July 27, 1981. . . by 10:00 am the main haul road started getting dryand the 2 ball-busters, John Kuebler and Charlie Curdstarted complaining about the dust . . . [After] I startedthe water truck up . . . things ran fairly decent. [Id. p.46.]Tuesday, July 28, 1981. . . Had the 2 ball busters again. [Id. p. 49.]Monday, August 3, 1981I also had to use the water truck to dump a load infront of the clay because it is so dry It will not run Ialso have to use the water truck with the dock builderswhen they burn the steel piles off. We had a fire inside 1pile but managed to put it out This will be a daily rou-tine with the water truck as far as the dock builders areconcerned because if this dump catches fire it will take ayear to put it out so under direct orders from RudyWhenever they are burning a pile off I am to have thewater truck stand by just in case. [Id. p. 58.]Tuesday, August 4, 1981. . . I had a little trouble with John Kuebler . . . Nowhe's complaining we should have a portable bathroom onthe job. I told him there is a beautiful [one] in the townyard, he is welcome to go down to their yard and shithis brains out any time he pleases [Id. p. 601Wednesday, August 5, 1981. . . This fill area is getting a little hairy, have to be verycareful the way the trucks are dumped or we're gonnaloose [sic] one. This is slowing down the load count alittle bit but its better than somebody getting hurt. [Id. p.62.]Thursday, August 6, 1981• . . we are trying to fill over clay and this is very hairy.I could not get the trucks into the dump area with thismaterial . . . This is pretty dangerous so I am justgonna slow down . . . . [Id. p. 63.][Again, on ensuing days, operations were totally or sub-stantially driver-complaint-free when Respondent de-tailed one of its trucks to watering-down the roads allday.]Thursday, August 27, 1981. . . This work has to be accomplished as soon as possi-ble before the ETA [sic] finds out about the garbagebeing at least 110 ft. passed [sic] the liner . . before weend up having [the] press and the TV people down onthere [sic] necks. [Id. p. 82.]Monday, August 31, 1981. . This is pretty dangerous and it has to be done slowso that the garbage and rubble does not fall down on thetrucks coming up the haul road. [Id. p. 87.]Thursday, September 3, 1981. . We also had to loose [sic] a little time about 2:30because of drivers complaining about dust blowing sobad on the road so I had to put the water tank back on[truck No.] 510 about 2.30. [Id. p 90.]Monday, September 21, 1981. . . After lunch I had to take 1 truck off and use it for awater truck. [Id. p. 114.]Monday, October 15, 1981. . . I also had to order more masks because the gas is sobad the operators are getting sick."[Teamsters Local 282 truckdriver] A. Giuffre went intomy pick-up and decided he should have a mask also butI told him if he ever touches anything in my truck out-side of the water cooler, I was gonna break both hisarms and then have him fired for stealing. There is noneed to have any chauff.'s using these masks. They arenot even working in the area where the gas is comingout. [Id. p. 141.]Thursday, October 22, 1981. . . [T]hey think they dumped garbage past the linerThis may be the reason we are getting such high gasreadings in this area. [Id. p. 147.]Friday, October 23, 1981. . . Rudy and the commissioner came down at my re-quest to check the [excavated] hole out It is filling upwith water also stinks of gas also has garbage on thisarea. I told him anything that comes out of hereshouldn't be dumped in my fill area, that it should betaken up on the dump. They both agreed . . . Trying tolocate the rest of the liner but we kept taring [sic] piecesoff of it and the rest has to be all located by hand. . . . Icould not get the trucks up to the top. I was afraid onemight slide off and go off the slope [Id. pp. 148-149.]Thursday, October 29, 1981Started a backhoe loading 5 trucks with sand to try andmix with the petemoss [sic] and bog that they call "topsoil" . . . I was told just try and backdrag it and makethe slope look halfway decent as long as it looks black,that's good enough. In my opinion I think this materialstinks. [Id. p 155.]Wednesday, March 10, 1982. . . He [Rudy Bartoldus] is worried because all the bigshots: the judges, the laywers [sic], the pollutions [sic],and the Board of Health, will be on the job tomorrow 462DECISIONS OF NATIONAL LABOR RELATIONS BOARD[sic] and he would like everything to look nice and neat•. . [T]hey must think I am Hudini [sic]. . . . [Id. pp.266-267.]Thursday, April 1, 1982. . Commissioner Cook asked me to run him 3 truckswith clean fill to cover the garbage before the cameraman arrived on the job from 60 Minutes TV. I usedthese trucks for 4 hours [Id. p. 288.]Tuesday, April 20, 1982•. . About 1 p.m. Charlie Curd and John Kuebler com-plained to me about the dust and wanted to know whythe town wasn't putting down more water. I told themtheir water truck broke down and they are working on itin the shop and that they will have it going again as soonas possible.c This was not good enough for them, theywanted water right then and there. They wanted me toput my water tank on one of our trucks. I told them no.I would have to walk the backhoe 1/2 mile to get thetank and load it and that I would have 4 trucks and 2dozers sitting while I did this and it would be 2:30 or3:00 by the time Charlie Curd could put any water onthe roads. . . They both . . told me they were notgoing to work, they were gonna park the trucks. I toldthem to go ahead and park them but make sure they putdown the time they parked them on your manifest. . . .By 2:30 the town water truck was working again.d Johnand Charlie both parked their trucks at 1:30. [G.C. Exh.51[b], pp. 5-6.]Wednesday, April 21, 1982e. . Had a good day today. . . . We did not have JohnKuebler or Charlie Curd on the job today and all thechaufers [sic] did a pretty good job after all the bull shitthat went on yesterday. I think these young guys learneda lesson from Charlie and John. They are doing whatthey are paid to do, not read the paper or magazines andbullshit to one another all day. . . . When these 2 guysare not on the job things run so smooth. It's unbeliev-able. All the operators on the job are happy that these 2guys are gone and it makes everything so easy for all ofus. Joe Nicolosi came on the job today and gave meback my diary that I sent into Valley Stream to JoeFarly [sic] to read. He said this is exactly what theywanted because Charlie and John were fired and theyneeded some kind of proof and my diary did not pull anypunchesI told Joe Nicolosi that Commissioner Bill Cook wasvery upset that Charlie Curd and John Kuebler had anc It is established that this water truck could not be or was not repairedat all that dayd See fn c supra This was not the truck which had broken down, butanother As shown in the text of the foregoing decision, in any event thetown's watenng truck(s) was or were inadequate to take care of Re-spondent's needs, it was for this reason that the town had authorized Re-spondent to use Respondent's own watering tank mounted on Respond-ent's own truck, at the town's expense•There is no indication of any watering this dayf There is no indication that Kuebler or Curd did this on the jobentirely different story about what happened [Id. pp 8-9.]Thursday, April 22, 1982g. . We had no trouble with any of the chaufers [sic] onthe job today since John Kuebler and Charlie Curd werefired. These young drivers are doing a good job withoutthese 2 guys telling them to slow down and all the otherbull-shit. Things ran pretty good today. None of the op-erators complaining in the loading area or the dumparea. [Id. p. 10.]Friday, April 23, 1982h. . . No trouble from the drivers today. They seem to bea little shook up after what happened to Curd andKuebler. [Id. p. 11.]Tuesday, April 27, 1982•. . This place is unbelievable. You never know from 1day to another what kind of ground your gonna [sic]work on. [Id. p. 15.]Thursday, May 6, 1982[After driver Green showed up 7 minutes late, allegedlybecause of a traffic jam, with a flat on his disabled truckmeanwhile being fixed] . . . . I also took the keys out ofthe truck just to make sure he did not pull "I am a mi-nority. I am going to work." . . . I want this on recordjust in case he thinks I am being prejudice [sic] becausehe knocked down the fence yesterday or because he isblack . . . After this happened all the rest of the driv-ers said, "Boy, this Charlie Brown is getting bad, he isnot gonna take any more crap from any of us so webetter watch our ass." They all ran like a bunch ofscared rabbits today. We had no problems with them atall. Maybe this taught them a lesson. [Id. pp. 26-27.]Tuesday, May 11, 1982. . . I also put the water tank on [truck No.] 453 becausethe drivers were complaining about the dust.' I askedRudy to put on an extra truck so we could have one fora water wagon but he told me NO. If these drivers haveany complaint about the dust on the job they got tocomplain to the guy on the water truck for not doing hisjob properly. We are not suppose to have a water truckon the job i The town is suppose to supply the water butI am putting 1 truck on water all day and if this doesn'tsatisfy these "cry baby" truck drivers it's just tough shit.[Id. p. 31.]g There is no indication of any watering this day eitherh Again, there is no Indication of any watering this day1 This Is the first diary entry indicating any watering since the dis-charge of Kuebler and Curd in regard thereto on April 20J This certainly constitutes a change in policy so as to eliminate Re-spondent's watering truck after the discharge of Kuebler and Curd forseeking to have that authonzed watering truck placed into operationThis is not to say that Respondent was in any way relieved of any obliga-tion on its own part to utilize a watering truck (and other appropriatehealth and safety devices, including protective masks) for its own em-ployee drivers on its jobsite HENDRICKSON BROS., INC.463Tuesday, May 18, 1982Friday, May 21, 19821 truck on watering all day. [Id. p. 36.]1 truck on water all day. [Id. p. 4.]Wednesday, May 19, 19821 truck on water all day. [Id. p. 37.]Thursday, May 20, 19821 truck on water all day . . . . This clay is so badGeorge doesn't have time to sneeze. [Id. p. 38.]Wednesday, May 26, 1982• . • Right after lunch I put the water tank on [truckNo.] 453 because the roads were starting to get dusty.We used this truck for watering down the main haulroad for the rest of the day [Id. p. 46.][Last entry]